  LEASE

 

between

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its separate Real Estate Account

Landlord

 

and

 

VRINGO INC.,

Tenant

 

Premises:

 

A portion of the 15th floor at

780 Third Avenue, New York, New York

 

Dated: July 10, 2012  

 



1

 

 

TABLE OF CONTENTS

 

Article   Caption   Page           1   Demise; Premises   4 2   Term   4 3  
Rent; Rent Abatement   4 4   Delivery of Possession of the Premises   5 5   Use
  6 6   Floor Load; Telephone System   6 7   Rent Adjustments   6 8   Insurance
  11 9   Compliance with Laws   13 10   Improvements; Tenant's Property   14 11
  Repairs   16 12   Heating, Ventilation and Air Conditioning   17 13  
Electricity   18 14   Cleaning and Other Services   19 15   Damage to or
Destruction of the Premises   20 16   Eminent Domain   21 17   Conditions of
Limitation   22 18   Re-Entry by Landlord; Remedies   23 19   Curing Tenant's
Defaults; Fees and Expenses   25 20   Non-Liability and Indemnification   25 21
  Surrender   26 22   Assignment, Mortgaging and Subletting   26 23  
Subordination and Attornment   29 24   Access, Changes In Building Facilities  
30 25   Inability to Perform   31 26   Legal Proceedings; Waiver of
Counterclaims and Jury Trial   31 27   No Other Waiver   32 28   Arbitration  
32 29   Quiet Enjoyment   33 30   Rules and Regulations   33 31   Building Name
  33 32   Shoring; No Dedication   34 33   Notice of Accidents   34 34   Vaults
  34 35   Brokerage   34 36   Security Deposit   35 37   Window Cleaning   36 38
  Consents   36 39   Notices   36 40   Definitions; Construction of Terms   37
41   Estoppel Certificate; Recording   40 42   Intentionally Deleted   40 43  
Parties Bound   40 44   Miscellaneous   41 45   Anti –Terrorism Requirements  
42     Testimonium, Signature and Seals         Exhibit A — Description of Land
  A-1     Exhibit B — Floor Plan   B-1     Exhibit C – Intentionally Deleted  
C-1     Exhibit D — Cleaning Specifications   D-1     Exhibit E — Rules and
Regulations   E-1     Exhibit F — Tenant Estoppel Certificate and Agreement  
F-1     Exhibit G — Tenant Acceptance Letter   G-1     Exhibit H—  Form of
Letter of Credit   H-1

 

2

 

 

This Table of Contents is included only as a matter of convenience and reference
and shall not be deemed or construed in any way to define or limit the scope of
the following lease or the intent of any provision thereof.

 

3

 

 

LEASE, dated July 10, 2012, between TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, for the benefit of its separate Real Estate Account, a New York
corporation, having an office at c/o TIAA-CREF, Global Real Estate, 730 Third
Avenue, 4th Floor, New York, New York 10017 ("Landlord"), and VRINGO, INC., a
Delaware corporation, having an office at 44 West 28th Street, Suite 1414, New
York, New York ("Tenant")

 

WITNESSETH:

 

Landlord and Tenant hereby covenant and agree as follows:

 

ARTICLE 1

 

Demise; Premises

 

Section 1.01 Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord the premises hereinafter described ("Premises") in the building
("Building") located on the land ("Land") known by the street address 780 Third
Avenue, New York, New York, in the Borough of Manhattan, City and State of New
York, as more particularly described in Exhibit A annexed hereto and made a part
hereof, for the Term hereinafter stated, for the rents hereinafter reserved, and
upon and subject to the terms of this Lease.

 

Section 1.02 The Premises consist of a portion of the fifteenth (15th) floor in
the Building, substantially as shown on the floor plan annexed hereto as Exhibit
B and made a part hereof, together with all fixtures and improvements which, at
the commencement of the Term or at any time during the Term, are attached
thereto or installed therein and together with all appurtenances to the
Premises, including the right to use, in common with others, the Building
Equipment, subject to the terms of this Lease.

 

Section 1.03 The definitions of certain terms used in this Lease are set forth
in Section 40.01 and in various other Sections of this Lease.

 

ARTICLE 2

 

Term

 

Section 2.01 The Premises are leased for a term ("Term") which shall commence on
the later of (i) the date of execution and delivery of the Lease by both
Landlord and Tenant and (ii) two (2) days following the date of notice of
Landlord to Tenant of the completion of Landlord’s Work set forth in Section
4.01("Commencement Date"), and shall end on the day immediately preceding the
three (3) year and one (1) month anniversary of the Commencement Date
("Expiration Date") unless the Term shall sooner terminate pursuant to any of
the terms of this Lease or pursuant to law.

 

Section 2.02 When the Commencement Date has been determined by Landlord as set
forth in Section 2.01, Landlord and Tenant shall, upon the request of either of
them, execute a statement prepared by Landlord setting forth such date. Neither
Landlord's failure to request nor Tenant's failure to execute such agreement
shall affect Landlord's proper determination of the Commencement Date.

 

ARTICLE 3

 

Rent

 

Section 3.01 A. Tenant shall pay to Landlord, without notice or demand, in
lawful money of the United States of America, by check drawn on a bank or trust
company which is a member of the New York Clearinghouse Association, at the
office of the Landlord or at such other place as Landlord may designate, the
following:

 

(a) annual fixed rent (such annual fixed rent being referred to herein as "Fixed
Rent") of $136,976.00 ($11,414.67 per month) payable in equal monthly
installments, in advance, on the first (lst) day of each and every calendar
month during the Term; and

 

4

 

 

(b) additional rent ("Additional Rent") consisting of all other sums of money as
shall become due from and be payable by Tenant hereunder (for default in the
payment of which Landlord shall have the same remedies as for a default in the
payment of Fixed Rent).

 

If Tenant shall fail to pay when due any installment of Fixed Rent or any
payment of Additional Rent for a period of 10 days after such installment or
payment shall have become due, Tenant shall pay interest thereon at the Interest
Rate, from the date when such installment or payment shall have become due to
the date of the payment thereof, and such interest shall be deemed Additional
Rent.

 

B. There shall be no abatement of, deduction from, counter-claim or setoff
against, Fixed Rent and Additional Rent except as otherwise specifically
provided in this Lease.

 

Section 3.02 Notwithstanding the provisions of Section 3.01, Tenant shall pay
$11,414.67 on account of Fixed Rent upon the execution of this Lease, which
shall be credited on a per diem basis toward the payment of the installment(s)
of Fixed Rent first due and payable hereunder. If by reason of any of the
provisions of this Lease, the Commencement Date for all or any part of the
Premises shall be other than the first day of a calendar month, Fixed Rent for
such month shall be pro-rated on a per diem basis.

 

Section 3.03 Tenant covenants to (a) pay the Fixed Rent and Additional Rent when
due and (b) observe and perform, and not to suffer or permit any violation of,
Tenant's obligations under this Lease.

 

Section 3.04 Notwithstanding anything contained in Article 3 of this Lease to
the contrary, but provided Tenant is not then in breach or default under any of
the terms, covenants or conditions in this Lease on Tenant’s part to observe or
perform beyond notice and the expiration of any applicable cure period, Tenant
shall not be obligated to pay the first $11,414.67 of Fixed Rent becoming
payable by Tenant to Landlord under this Lease and the installment of Fixed Rent
paid by Tenant to Landlord pursuant to Section 3.02 of this Lease shall be
applied to the second monthly installment(s) of Fixed Rent that Tenant is
obligated to pay to Landlord under this Lease.

 

ARTICLE 4

 

Delivery of Possession of the Premises

 

Section 4.01 Tenant acknowledges that it has made a full and complete inspection
of the Premises and is thoroughly familiar with the condition thereof, and
Tenant agrees to accept possession of the Premises on the Commencement Date in
its then "as-is" broom clean condition. Tenant, at Tenant’s sole cost and
expense, shall perform all work in connection with preparing the Premises for
its occupancy in accordance with the provisions of Article 10 of the Lease.
Notwithstanding the foregoing, Landlord agrees that it shall, prior to the
Commencement Date, remove the wall of the executive corner office (“ Landlord’s
Work”).

 

Section 4.02 The taking of occupancy of the whole or any part of the Premises by
Tenant shall be conclusive evidence, as against Tenant, that Tenant accepts
possession of the same and that the Premises and the Building were in good and
satisfactory condition at the time such occupancy was so taken and that the
Premises were substantially as shown on Exhibit B.

 

5

 

 

ARTICLE 5

 

Use

 

Section 5.01 Tenant shall use and occupy the Premises for general, executive and
administrative offices, and for no other purpose. Tenant shall not use or occupy
or suffer or permit the use or occupancy of any part of the Premises in any
manner which in Landlord's reasonable judgment would adversely affect (i) the
proper and economical rendition of any service required to be furnished to any
tenant, (ii) the use or enjoyment of any part of the Building by any other
tenant, or (iii) the appearance, character or reputation of the Building as a
first-class office building with retail stores. Tenant shall not at any time use
or occupy or suffer or permit anyone to use or occupy the Premises, or do or
permit anything to be done in the Premises in violation of the Certificate of
Occupancy for the Building. Notwithstanding anything contained herein to the
contrary, a breach of such covenant shall be deemed a material and substantial
default by Tenant under this lease, for which Landlord shall have all remedies
available to it under this lease and under the law, including, without
limitation, the right to enforce such covenant by injunctive or other
appropriate equitable relief. Without limiting the generality of the foregoing,
it is expressly understood that no portion of the demised premises shall be used
as, by or for (a) retail operations of any bank, trust company, savings bank,
industrial bank, savings and loan association, credit union or personal loan
association or other form of entity, (b) a public stenographer or typist, (c) a
barber shop, beauty shop or beauty parlor, (d) a telephone or telegraph agency,
(e) a telephone, court reporting, stenographic or secretarial service, (f) a
messenger service, (g) a travel or tourist agency, (h) an employment agency, (i)
a restaurant or bar, (j) a commercial document reproduction or offset printing
service, (k) a public vending machine operation, (l) a retail, wholesale or
discount shop for the sale of books, magazines, audio or video tapes, CD ROM,
DVD ROM or other devices for the recording or transmitting of audio or visual
signals, images, music or speech, electronic equipment and accessories or any
other merchandise, (m) a retail service shop, (n) a labor union, (o) a school or
classroom, (p) a governmental or quasi-governmental bureau, department or
agency, including an autonomous governmental corporation, embassy or consular
office of any country or other quasi-autonomous or sovereign organization,
whether or not subject to the Foreign Sovereign Immunities Act of 1976, as from
time to time amended, or any successor statute, (q) an advertising agency, (r) a
firm whose principal business is real estate brokerage, (s) a company engaged in
the business of renting office or desk space, (t) any person, organization,
association, corporation, company, partnership entity or other agency immune
from service or suit in the courts of the State of New York or the assets of
which may be exempt from execution by Landlord in any action for damages, (u) a
factory of any kind, (v) retail sales, (w) any use to which material increased
security costs or insurance premiums payable by Landlord are attributed, (x) a
payroll office or check cashing operation, (y) a clinic or (z) any illegal
purpose.

 

Section 5.02 If any governmental license or permit, other than a certificate of
occupancy, shall be required for the proper and lawful conduct of Tenant's
business in the Premises or any part thereof, then Tenant, at its expense, shall
duly procure and thereafter maintain such license or permit and submit the same
to Landlord for inspection. Tenant shall at all times comply with the terms and
conditions of each such license and permit, but in no event shall failure to
procure or maintain such license or permit by Tenant affect Tenant's obligations
hereunder.

 

ARTICLE 6

 

Floor Load; Telephone System

 

Section 6.01 Tenant shall not place a load upon any floor that exceeds either
the floor load per square foot that such floor was designed to carry or which is
allowed by any Legal Requirement. Subject to the preceding sentence, if Tenant
wishes to place any safes or vaults in the Premises it may do so at its own
expense after giving notice to Landlord, but Landlord reserves the right to
prescribe their weight and position. Business machines and mechanical equipment
in the Premises shall be placed and maintained by Tenant at Tenant's sole
expense, in such manner as shall be sufficient, in Landlord's reasonable
judgment, to prevent vibration, noise, annoyance and inconvenience to Landlord
and other tenants.

 

Section 6.02 Tenant may install, maintain, or operate in the Premises business
machines customarily used in offices such as computers, printers, copy machines,
fax machines, scanners, telephone systems, local area networks, data processing,
teletype and other business machines customarily used in offices; provided,
however, Tenant shall comply with all of the terms of this Lease that may be
applicable to such installation, maintenance or operation. Tenant may, with the
consent of Landlord, which shall not be unreasonably withheld, install,
maintain, or operate in the Premises business machines not customarily used in
offices; provided, however, Tenant shall comply with all of the terms of this
Lease that may be applicable to such installation, maintenance or operation and
shall give Landlord prior notice of the installation thereof.

 

ARTICLE 7

 

Rent Adjustments

 

Section 7.01 For the purpose of this Lease:

 

A. The term "Premises Area" shall be deemed to mean 2,446 square feet.

 

B. The term "Building Area" shall be deemed to mean 470,000 square feet.

 

C. The term "Tenant's Proportionate Share" shall be deemed to mean 0.52%.

 

D. "Landlord's Statement" shall mean an instrument containing a computation of
Additional Rent due pursuant to the provisions of this Article 7 furnished by
Landlord to Tenant.

 

6

 

 

E. The term "Base Tax Factor" shall mean the Taxes for the 2012/2013 Tax Year.

 

F. The term "Taxes" shall mean (i) all real estate taxes, assessments (special
or otherwise), sewer and water rents, rates and charges and any other
governmental levies, impositions or charges of a similar or dissimilar nature,
whether general, special, ordinary, extraordinary, foreseen or unforeseen, which
may be assessed, levied or imposed upon all or any part of the Real Property,
whether or not the same constitute one or more tax lots, and (ii) any expenses
(including reasonable attorney’s fees and disbursements and experts' and other
witness' fees) incurred by Landlord in contesting any of the foregoing or the
assessed valuation of all or any part of the Real Property; but "Taxes" shall
not include any interest or penalties incurred by Landlord as a result of
Landlord's late payment of Taxes, except for interest payable in connection with
the installment payments of assessments pursuant to the next sentence. If by
law, any assessment may be divided and paid in annual installments, then,
provided the same is not prohibited under the terms of the Superior Lease or the
Superior Mortgage, for the purposes of this Article (x) such assessment shall be
deemed to have been so divided and to be payable in the maximum number of annual
installments permitted by law and (y) there shall be deemed included in Taxes
for each Tax Year the annual installment of such assessment becoming payable
during such Tax Year, together with interest payable during such Tax Year on
such annual installment and on all installments thereafter becoming due as
provided by law, all as if such assessment had been so divided. If at any time
after the date hereof the methods of taxation prevailing at the date hereof
shall be altered so that in lieu of or as an addition to or as a substitute for
the whole or any part of the taxes, assessments, rents, rates, charges, levies
or impositions now assessed, levied or imposed upon all or any part of the Real
Property, there shall be assessed, levied or imposed (a) a tax, assessment,
levy, imposition or charge based on the income or rents received therefrom
whether or not wholly or partially as a capital levy or otherwise, or (b) a tax,
assessment, levy, imposition or charge measured by or based in whole or in part
upon all or any part of the Real Property and imposed upon Landlord, or (c) a
license fee measured by the rents, or (d) any other tax, assessment, levy,
imposition, charge or license fee however described or imposed, then all such
taxes, assessments, levies, impositions, charges or license fees or the part
thereof so measured or based shall be deemed to be Taxes; provided that any tax,
assessment, levy, imposition or charge imposed on income from the Real Property
shall be calculated as if the Real Property is the only asset of the Landlord.

 

G. The term "Tax Year" shall mean the 12 month period commencing on the first
(1st) day of July of each year, or such other period of 12 months as may be duly
adopted as the fiscal year for real estate tax purposes in The City of New York.

 

H. The term "Escalation Year" shall mean each calendar year which shall include
any part of the Term.

 

I. The term "Base Operating Factor" shall mean Landlord's actual Operating
Expenses for the 2012 calendar year.

 

J. The term "Operating Expenses" shall mean all costs and expenses (and taxes
thereon, if any) paid or incurred by Landlord or on behalf of Landlord with
respect to the operation, cleaning, repair, safety, replacement, management,
security and maintenance of the Real Property, Building Equipment, sidewalks,
curbs, plazas, and other areas adjacent to the Building, and with respect to the
services provided tenants, including, without limitation: (i) salaries, wages
and bonuses paid to, and the cost of any hospitalization, medical, surgical,
union and general welfare benefits (including group life insurance), any
pension, retirement or life insurance plans and other benefit or similar expense
relating to, employees of Landlord engaged in the operation, cleaning, repair,
safety, management, security or maintenance of the Real Property and the
Building Equipment or in providing services to tenants; (ii) social security,
unemployment and other payroll taxes, the cost of providing disability and
worker's compensation coverage imposed by any Legal Requirements, union contract
or otherwise with respect to said employees; (iii) the cost of electricity, gas,
steam, water, heat, ventilation, air conditioning and other fuel and utilities;
(iv) the cost of casualty, rent, liability, fidelity, plate glass and any other
insurance; (v) the cost of repairs, maintenance and painting; (vi) expenditures
for capital improvements and capital equipment which under generally applied
real estate practice are expensed or regarded as deferred expenses and capital
expenditures which are made by reason of Legal Requirements or Insurance
Requirements, in each case such expenditures to be included in Operating
Expenses for the Escalation Year in which such costs are incurred and every
subsequent Escalation Year, on a straight-line basis, to the extent that such
items are amortized over an appropriate period, but not more than 10 years, with
interest calculated at an annual rate equal to 1% above the prime rate at the
time of Landlord's having made said expenditure; (vii) the cost or rental of all
building and cleaning supplies, tools, materials and equipment; (viii) the cost
of uniforms, work clothes and dry cleaning; (ix) window cleaning, concierge,
guard, watchman or other security personnel, service or system, if any; (x)
management fees or if no managing agent is employed by Landlord, a sum in lieu
thereof which is not in excess of then prevailing rates for management fees
payable in the Borough of Manhattan for first-class Third Avenue office
buildings; (xi) charges of independent contractors performing work included
within this definition of Operating Expenses; (xii) telephone and stationery;
(xiii) legal, accounting and other professional fees and disbursements incurred
in connection with the operation and management of the Real Property; (xiv)
association fees and dues; (xv) decorations; (xvi) depreciation of hand tools
and other movable equipment used in the operation, cleaning, repair, safety,
management, security or maintenance of the Building; and (xvii) exterior and
interior landscaping.

 

7

 

 

Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case be: (a) executives' salaries above the grade of
building manager;(b) expenditures for capital improvements or capital equipment,
other than those referred to above and in the next succeeding paragraph; (c)
amounts received by Landlord through proceeds of insurance to the extent they
are compensation for sums previously included in Operating Expenses (d) cost of
repairs or replacements incurred by reason of fire or other casualty or
condemnation to the extent Landlord is compensated therefor, (e) advertising and
promotional expenditures; (f) costs incurred in performing work or furnishing
services for any tenant (including Tenant), whether at such tenant's or
Landlord's expense, to the extent that such work or service is in excess of any
work or service that Landlord is obligated to furnish to Tenant at Landlord's
expense; (g) depreciation except as provided above; (h) brokerage commissions;
(i) taxes; and (j) refinancing costs and mortgage interest and amortization
payments.

 

If Landlord shall purchase any item of capital equipment or make any capital
expenditure which has the effect of reducing the expenses which would otherwise
be included in Operating Expenses, then the costs of such capital equipment or
capital expenditure are to be included in Operating Expenses for the Escalation
Year in which the costs are incurred and every subsequent Escalation Year, on a
straight-line basis, to the extent that such items are amortized over such
period of time as Landlord reasonably estimates such savings or reductions in
Operating Expenses will equal Landlord's costs for such capital equipment or
capital expenditure, with interest calculated at an annual rate of 1% above the
prime rate at the time of Landlord's having made said expenditure. If Landlord
shall lease any items of capital equipment designed to result in savings or
reductions in expenses which would otherwise be included in Operating Expenses,
then the rentals and other costs paid with respect to such leasing shall be
included in Operating Expenses for the Escalation Years in which incurred.

 

If during all or part of any Escalation Year, Landlord shall not furnish any
particular item(s) of work or service (which would otherwise constitute an
Operating Expense hereunder) to portions of the Building due to the fact (i)
such portions are not occupied or leased, (ii) such item(s) of work or service
is not required or desired by the tenant of such portion, (iii) such tenant is
itself obtaining and providing such item of work or service or (iv) any other
reason, then, for the purposes of computing Operating Expenses, the amount of
such item(s) for such period shall be deemed to be increased by an amount equal
to the additional costs and expenses which would reasonably have been incurred
during such period by Landlord if it had at its own expense furnished such
item(s) of work or service to such portion of the Building or to such tenant.

 

Section 7.02 A. Tenant shall pay as Additional Rent for each and every Tax Year
all or a portion of which shall be within the Term (including the Tax Year in
effect on the Commencement Date) an amount ("Tenant's Tax Payment") equal to
Tenant's Proportionate Share of the amount by which the Taxes for such Tax Year
are greater than the Base Tax Factor. Tenant's Tax Payment shall be payable by
Tenant to Landlord within ten (10) days after receipt of a Landlord's Statement
regardless of whether such Landlord's Statement is received prior to, on or
after the first ( 1st) day of such Tax Year. If there shall be any increase in
Taxes for any Tax Year, whether during or after such Tax Year, or if there shall
be any decrease in the Taxes for any Tax Year during such Tax Year, Landlord may
furnish a revised Landlord's Statement for such Tax Year, and Tenant's Tax
Payment for such Tax Year shall be adjusted and, (a) within ten ( 10) days after
Tenant's receipt of such revised Landlord's Statement, Tenant shall (with
respect to any increase in Taxes for such Tax Year) pay such increase in
Tenant's Tax Payment to Landlord, or (b) (with respect to any decrease in Taxes
for such Tax Year), Landlord shall credit such decrease in Tenant's Tax Payment
against the next installment of Additional Rent payable by Tenant pursuant to
Section 7.02B below. If during the Term, Taxes are required to be paid (either
to the appropriate taxing authorities or as tax escrow payments, to the Superior
Lessor or the Superior Mortgagee), in full or in monthly, quarterly or other
installments on any other date or dates than as presently required, then
Tenant's Tax Payments shall be correspondingly accelerated or revised so that
said Tenant's Tax Payments are due at least 30 days prior to the date payments
are due to the taxing authorities or the Superior Lessor or the Superior
Mortgagee. The benefit of any discount for any early payment or prepayment of
Taxes and of any tax exemption or abatement relating to all or any part of the
Real Property shall accrue solely to the benefit of Landlord and Taxes shall be
computed without subtracting such discount or taking into account any such
exemption or abatement.

 

 B. (1) At any time, and from time to time, during the Term, Landlord may give
to Tenant a Landlord's Statement setting forth Tenant's Projected Share of Taxes
(as hereinafter defined). Commencing on the first day of the first full calendar
month next succeeding the date on which Landlord gives Tenant such Landlord's
Statement with respect to Tenant's Projected Share of Taxes and continuing
thereafter on the first day of each and every calendar month of the Term, Tenant
shall pay to Landlord, as Additional Rent for the Tax Year in which such
Additional Rent payment is due, Tenant's Projected Share of Taxes. "Tenant's
Projected Share of Taxes" shall mean Landlord's estimate of Tenant's Tax Payment
for the Tax Year next succeeding the Tax Year in which Tenant's Projected Share
of Taxes is payable by Tenant, divided by twelve (12).

 

8

 

 

(2) Upon each date that a Tenant's Tax Payment (or an installment thereof) shall
be due from Tenant pursuant to the terms of Section 7.02A hereof, Landlord shall
apply the aggregate of the installments of Tenant's Projected Share of Taxes
theretofore paid to Landlord (but not previously applied pursuant to this
Section 7.02B) against the Tax Payment (or installment thereof) then due from
Tenant. If such aggregate amount is insufficient to discharge such Tax Payment
(or installment thereof), Landlord shall so notify Tenant in the Landlord's
Statement served upon Tenant pursuant to Section 7.02A, and the amount of
Tenant's payment obligation with respect to such Tax Payment (or installment
thereof) pursuant to Section 7.02A, shall equal the amount of such
insufficiency. If, however, such aggregate amount shall be greater than the Tax
Payment (or installment thereof), Landlord, at Landlord's option shall either
(x) pay the amount of such excess directly to Tenant, or (y) credit the amount
of such excess against the next installment(s) of Tenant's Projected Share of
Taxes due hereunder.

 

(3) Notwithstanding anything contained in Section 7.02(B)(2) above to the
contrary, (a) if the first Landlord's Statement with respect to Tenant's
Projected Share of Taxes is given to Tenant after the Commencement Date, then in
addition to the first payment of Tenant's Projected Share of Taxes payable by
Tenant hereunder, Tenant shall pay on the date that such first payment of
Tenant's Projected Share of Taxes is due, as Additional Rent for the Tax Year in
which such first payment is due, an amount equal to such first payment of
Tenant's Projected Share of Taxes, multiplied by the number of full calendar
months of the Term immediately prior to the date such first payment is due, and
(b) if any Landlord's Statement with respect to Tenant's Projected Share of
Taxes (after said first Landlord's Statement) is given to Tenant after the first
day of any Tax Year, then in addition to the payment of Tenant's Projected Share
of Taxes payable by Tenant after the rendition of such Landlord's Statement,
Tenant shall pay on the date that such payment of Tenant's Projected Share of
Taxes is due, as Additional Rent for the Tax Year in which such payment is due,
an amount equal to (a) such payment of Tenant's Projected Share of Taxes,
multiplied by the number of full calendar months of such Tax Year preceding the
date that such payment of Tenant's Projected Share of Taxes is due, less (b) the
aggregate amount of Tenant's Projected Share of Taxes (if any) previously paid
by Tenant during such period.

 

C. If the real estate tax fiscal year of the City of New York shall be changed
at any time after the date hereof, any Taxes for such fiscal year, a part of
which is included within a particular Tax Year and a part of which is not so
included, shall be apportioned on the basis of the number of days in such fiscal
year included in the particular Tax Year for the purpose of making the
computations under this Section 7.02.

 

D. Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the Real Property. If Landlord
shall receive a refund of Taxes for any Tax Year, Landlord shall either pay to
Tenant, or, at Landlord's election, credit against subsequent payments under
this Section 7.02 or Section 7.03, an amount equal to Tenant's Proportionate
Share of the refund, but which amount shall not exceed Tenant's Tax Payment paid
for such Tax Year. Nothing herein shall obligate Landlord to file any
application or institute any proceeding seeking a reduction in Taxes or assessed
valuation.

 

E. Tenant's Tax Payment and any credits with respect thereto as provided in this
Section 7.02 shall be made as provided in this Section 7.02 regardless of the
fact that Tenant may be exempt, in whole or in part, from the payment of any
taxes by reason of Tenant's diplomatic or other tax exempt status or for any
other reason whatsoever.

 

F. Tenant shall pay to Landlord upon demand as Additional Rent any occupancy tax
or rent tax now in effect or hereafter enacted, if payable by Landlord in the
first instance or hereafter required to be paid by Landlord.

 

G. If the Commencement Date or the Expiration Date shall occur on a date other
than July 1 or June 30, respectively, any Additional Rent under this Section
7.02 for the Tax Year in which such Commencement Date or Expiration Date shall
occur shall be apportioned in that percentage which the number of days in the
period from the Commencement Date to June 30 or from July 1 to the Expiration
Date, as the case may be, both inclusive, shall bear to the total number of days
in such Tax Year. In the event of a termination of this Lease, any Additional
Rent under this Section 7.02 shall be paid or adjusted within 30 days after
submission of Landlord's Statement. In no event shall Fixed Rent ever be reduced
by operation of this Section 7.02 and the rights and obligations of Landlord and
Tenant under the provisions of this Section 7.02 with respect to any Additional
Rent shall survive the termination of this Lease.

 

H. Each Landlord's Statement furnished by Landlord with respect to Tenant's Tax
Payment shall be accompanied by a copy of the real estate tax bill for the Tax
Year referred to therein, but Landlord shall have no obligation to deliver more
than one such copy of the real estate tax bill in respect of any Tax Year.

 

Section 7.03 A. Tenant shall pay as Additional Rent for each Escalation Year an
amount ("Tenant's Operating Payment"), calculated as follows:

 

In the case of each Escalation Year a sum equal to Tenant's Proportionate Share
of the amount by which Operating Expenses for such Escalation Year exceed the
Base Operating Factor.

 

9

 

 

B. Landlord may furnish to Tenant, with respect to each Escalation Year, a
written statement setting forth Landlord's estimate of Tenant's Operating
Payment for such Escalation Year. Tenant shall pay to Landlord on the first day
of each month during such Escalation Year an amount equal to one-twelfth of
Landlord's estimate of Tenant's Operating Payment for such Escalation Year. If,
however, Landlord shall furnish any such estimate for an Escalation Year
subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section 7.03 in respect of
the last month of the preceding Escalation Year; (b) promptly after such
estimate is furnished to Tenant or together therewith, Landlord shall give
notice to Tenant stating whether the installments of Tenant's Operating Payment
previously made for such Escalation Year were greater or less than the
installments of Tenant' s Operating Payment to be made for such Escalation Year
in accordance with such estimate, and (i) if there shall be a deficiency, Tenant
shall pay the amount thereof within 10 days after demand therefor, or (ii) if
there shall have been an overpayment, Landlord shall either refund to Tenant the
amount thereof or, at Landlord's election, credit the amount thereof against
subsequent payments under this Section 7.03 or Section 7.02; and (c) on the
first day of the month following the month in which such estimate is furnished
to Tenant, and monthly thereafter throughout the remainder of such Escalation
Year, Tenant shall pay to Landlord an amount equal to one-twelfth of Tenant's
Operating Payment shown on such estimate. Landlord may at any time or from time
to time (but not more than twice with respect to any Escalation Year) furnish to
Tenant a revised statement of Landlord's estimate of Tenant's Operating Payment
for such Escalation Year, and in such case, Tenant's Operating Payment for such
Escalation Year shall be adjusted and paid or refunded, as the case may be,
substantially in the same manner as provided in the preceding sentence.

 

C. After the end of each Escalation Year Landlord shall furnish to Tenant a
Landlord's Statement for such Escalation Year. Each such year-end Landlord's
Statement for any Escalation Year shall be accompanied by a computation of
operating expenses for the Building prepared by an independent certified public
accountant or independent managing agent designated by Landlord from which
Landlord shall make the computation of Operating Expenses hereunder. In making
computations of operating expenses, the certified public accountant or managing
agent may rely on Landlord's estimates and allocations whenever said estimates
and allocations are needed for this Article. If the Landlord's Statement shall
show that the sums paid by Tenant under Section 7.03C exceeded Tenant's
Operating Payment required to be paid by Tenant for such Escalation Year,
Landlord shall either refund to Tenant the amount of such excess or, at
Landlord's election, credit the amount of such excess against subsequent
payments under this Section 7.03 or Section 7.02; and if the Landlord's
Statement for such Escalation Year shall show that the sums so paid by Tenant
were less than Tenant's Operating Payment paid by Tenant for such Escalation
Year, Tenant shall pay the amount of such deficiency within 10 days after demand
therefor.

 

D. If the Commencement Date or the Expiration Date shall occur on a date other
than January 1 or December 31, respectively, any Additional Rent under this
Section 7.03 for the Escalation Year in which such Commencement Date or
Expiration Date shall occur shall be apportioned in that percentage which the
number of days in the period from the Commencement Date to December 31 or from
January 1 to the Expiration Date, as the case may be, both inclusive, shall bear
to the total number of days in such Escalation Year. In the event of a
termination of this Lease, any Additional Rent under this Article shall be paid
or adjusted within 30 days after submission of a Landlord's Statement. In no
event shall Fixed Rent ever be reduced by operation of this Section 7.03B and
the rights and obligations of Landlord and Tenant under the provisions of this
Article with respect to any Additional Rent shall survive the Expiration Date or
sooner termination of this Lease.

 

Section 7.04 A. Landlord's failure to render Landlord's Statements with respect
to any Tax Year or Escalation Year shall not prejudice Landlord's right to
thereafter render a Landlord's Statement with respect thereto or with respect to
any subsequent Tax Year or Escalation Year, nor shall the rendering of a
Landlord's Statement prejudice Landlord's right to thereafter render a corrected
Landlord's Statement for that Tax Year or Escalation Year, as the case may be,
provided that the corrected Landlord's Statement for that Tax Year or Escalation
Year is rendered within twelve (12) months of the original Landlord's Statement.
Nothing herein contained shall restrict Landlord from issuing a Landlord's
Statement at any time there is an increase in Taxes, or Operating Expenses
during any Tax Year or Escalation Year or any time thereafter.

 

B. Each Landlord's Statement shall be conclusive and binding upon Tenant unless
(a) within 90 days after receipt of such Landlord's Statement Tenant shall
notify Landlord that it disputes the correctness of Landlord's Statement,
specifying the particular respects in which Landlord's Statement is claimed to
be incorrect and (b) if such dispute shall not be resolved within 90 days after
the giving of such Landlord's Statement, Tenant shall, within 30 days after the
expiration of such 90-day period, submit the dispute to arbitration pursuant to
Article 28. Pending the determination of such dispute, Tenant shall pay
Additional Rent in accordance with the applicable Landlord's Statement, without
prejudice to Tenant's position. If such dispute is ultimately determined in
Tenant's favor, Landlord shall promptly after such determination, upon demand,
pay to Tenant any amount so overpaid by Tenant.

 

10

 

 

ARTICLE 8

 

Insurance

 

Section 8.01 A. Tenant at all times during the Lease Term shall, at its own
expense, keep in full force and effect (A) commercial general liability
insurance providing coverage against bodily injury and disease, including death
resulting therefrom and property damage to a combined single limit of $1,000,000
to one or more than one person as the result of any one accident or occurrence,
which shall include provision for contractual liability coverage insuring Tenant
for the performance of its indemnity obligations set forth in this Article 8 and
in Article 20 of this Lease, with an Excess Limits (Umbrella) Policy in the
amount of $3,000,000, (B) worker’s compensation insurance to the statutory
limit, if any, and employer’s liability insurance to the limit of $500,000 per
occurrence, and (C) All Risk or Causes of Loss - Special Form property
insurance, including fire and extended coverage, sprinkler leakage (including
earthquake, sprinkler leakage), vandalism, malicious mischief, wind and/or
hurricane coverage, covering full replacement value of all of Tenant’s personal
property, trade fixtures and improvements in the Premises. Landlord and its
designated property management firm shall be named an additional insured on each
of said policies (excluding the worker’s compensation policy) and said policies
shall be issued by an insurance company or companies authorized to do business
in the State and which have policyholder ratings not lower than “A-” and
financial ratings not lower than “VII” in Best’s Insurance Guide (latest edition
in effect as of the Effective Date and subsequently in effect as of the date of
renewal of the required policies). EACH OF SAID POLICIES SHALL ALSO INCLUDE A
WAIVER OF SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND AN
ENDORSEMENT PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN
NOTICE OF ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL
CHANGE IN COVERAGE ON SAID POLICIES. Tenant hereby waives its right of recovery
against any Landlord Party (as defined in Article 20) of any amounts paid by
Tenant or on Tenant’s behalf to satisfy applicable worker’s compensation laws.
The policies or duly executed certificates showing the material terms for the
same, together with satisfactory evidence of the payment of the premiums
therefor, shall be deposited with Landlord on the date Tenant first occupies the
Premises and upon renewals of such policies not less than fifteen (15) days
prior to the expiration of the term of such coverage. If certificates are
supplied rather than the policies themselves, Tenant shall allow Landlord, at
all reasonable times, to inspect the policies of insurance required herein.

 

B.       It is expressly understood and agreed that the coverages required
represent Landlord’s minimum requirements and such are not to be construed to
void or limit Tenant’s obligations contained in this Lease, including without
limitation Tenant’s indemnity obligations hereunder. Neither shall (A) the
insolvency, bankruptcy or failure of any insurance company carrying Tenant,
(B) the failure of any insurance company to pay claims occurring nor (C) any
exclusion from or insufficiency of coverage be held to affect, negate or waive
any of Tenant’s indemnity obligations under this Article 8 or any other
provision of this Lease. With respect to insurance coverages, except worker’s
compensation, maintained hereunder by Tenant and insurance coverages separately
obtained by Landlord, all insurance coverages afforded by policies of insurance
maintained by Tenant shall be primary insurance as such coverages apply to
Landlord, and such insurance coverages separately maintained by Landlord shall
be excess, and Tenant shall have its insurance policies so endorsed. The amount
of liability insurance under insurance policies maintained by Tenant shall not
be reduced by the existence of insurance coverage under policies separately
maintained by Landlord. Tenant shall be solely responsible for any premiums,
assessments, penalties, deductible assumptions, retentions, audits,
retrospective adjustments or any other kind of payment due under its policies.
Tenant shall increase the amounts of insurance or the insurance coverages as
Landlord may reasonably request from time to time, but not in excess of the
requirements of prudent landlords or lenders for similar tenants occupying
similar premises in the New York metropolitan area.

 

C.       Tenant’s occupancy of the Premises without delivering the certificates
of insurance shall not constitute a waiver of Tenant’s obligations to provide
the required coverages. If Tenant provides to Landlord a certificate that does
not evidence the coverages required herein, or that is faulty in any respect,
such shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance

 

D.       Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option, earthquake damage
coverage, terrorism coverage, wind and hurricane coverage, and such additional
property insurance coverage as Landlord deems appropriate, on the insurable
portions of Building in an amount not less than the fair replacement value
thereof, subject to reasonable deductibles (ii) boiler and machinery insurance
amounts and with deductibles that would be considered standard for similar class
office building in the metropolitan area in which the Premises is located, and
(iii) commercial general liability insurance with a combined single limit
coverage of at least $1,000,000.00 per occurrence. All such insurance shall be
obtained from insurers Landlord reasonably believes to be financially
responsible in light of the risks being insured. The premiums for any such
insurance shall be a part of Operating Expenses.

 

11

 

 

E.       If, by reason of any failure of Tenant to comply with the provisions of
this Lease, the rate of fire, boiler, sprinkler, water damage or other insurance
(with extended coverage) on the Building or on the property and equipment of
Landlord or any other tenant or subtenant in the Building shall be higher than
it otherwise would be, Tenant shall reimburse Landlord and the other tenants in
the Building for that part of the fire, boiler, sprinkler, water damage or other
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure by Tenant and Tenant shall make the reimbursement on the
first day of the month following such payment by Landlord. If Tenant shall fail
to make such reimbursement when billed for the same, Landlord may treat the same
as a default in the payment of rental and shall also be entitled to interest on
the unpaid sum at the then Default Rate until such sum shall be fully paid to
Landlord. In any action or proceeding wherein Landlord and Tenant are parties, a
schedule or “make up” of rates for the Building or Premises issued by the New
York Fire Insurance Exchange or other body making fire insurance rates for the
Premises, shall be conclusive evidence of the facts therein stated and of the
several items and charges in the fire insurance rate then applicable to said
Building or Premises.

 

Section 8.02 Mutual Waivers of Recovery. Landlord, Tenant, and all parties
claiming under them, each mutually release and discharge each other from
responsibility for that portion of any loss or damage paid or reimbursed by an
insurer of Landlord or Tenant under any fire, extended coverage or other
property insurance policy maintained by Tenant with respect to its Premises or
by Landlord with respect to the Building (or which would have been paid had the
insurance required to be maintained hereunder been in full force and effect), no
matter how caused, including negligence, and each waives any right of recovery
from the other including, but not limited to, claims for contribution or
indemnity, which might otherwise exist on account thereof. Any fire, extended
coverage or property insurance policy maintained by Tenant with respect to the
Premises, or Landlord with respect to the Building, shall contain, in the case
of Tenant’s policies, a waiver of subrogation provision or endorsement in favor
of Landlord, and in the case of Landlord’s policies, a waiver of subrogation
provision or endorsement in favor of Tenant, or, in the event that such insurers
cannot or shall not include or attach such waiver of subrogation provision or
endorsement, Tenant and Landlord shall obtain the approval and consent of their
respective insurers, in writing, to the terms of this Lease. Tenant agrees to
indemnify, protect, defend and hold harmless each and all of the Landlord
Parties from and against any claim, suit or cause of action asserted or brought
by Tenant’s insurers for, on behalf of, or in the name of Tenant, including, but
not limited to, claims for contribution, indemnity or subrogation, brought in
contravention of this paragraph. The mutual releases, discharges and waivers
contained in this provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS
PROVISION APPLIES IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR
TENANT.

 

Section 8.03   Business Interruption. Landlord shall not be responsible for, and
Tenant releases and discharges Landlord from, and Tenant further waives any
right of recovery from Landlord for, any loss for or from business interruption
or loss of use of the Premises suffered by Tenant in connection with Tenant’s
use or occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART
BY THE NEGLIGENCE OF LANDLORD.

 

Section 8.04  Adjustment of Claims. Tenant shall cooperate with Landlord and
Landlord’s insurers in the adjustment of any insurance claim pertaining to the
Building or Landlord’s use thereof.

 

Section 8.05   Increase in Landlord’s Insurance Costs. Tenant agrees to pay to
Landlord any increase in premiums for Landlord’s insurance policies primarily
and directly resulting from Tenant’s use or occupancy of the Premises.

 

Section 8.06 Failure to Maintain Insurance. Any failure of Tenant to obtain and
maintain the insurance policies and coverages required hereunder or failure by
Tenant to meet any of the insurance requirements of this Lease shall constitute
an event of default hereunder, and such failure shall entitle Landlord to
pursue, exercise or obtain any of the remedies provided for in Article 17, and
Tenant shall be solely responsible for any loss suffered by Landlord as a result
of such failure. In the event of failure by Tenant to maintain the insurance
policies and coverages required by this Lease or to meet any of the insurance
requirements of this Lease, Landlord, at its option, and without relieving
Tenant of its obligations hereunder, may obtain said insurance policies and
coverages or perform any other insurance obligation of Tenant, but all costs and
expenses incurred by Landlord in obtaining such insurance or performing Tenant’s
insurance obligations shall be reimbursed by Tenant to Landlord, together with
interest on same from the date any such cost or expense was paid by Landlord
until reimbursed by Tenant, at the rate of interest provided to be paid on
judgments, by the law of the jurisdiction to which the interpretation of this
Lease is subject.

 

12

 

 

ARTICLE 9

 

Compliance with Laws/Environmental Compliance

 

Section 9.01 A. Tenant shall give prompt notice to Landlord of any notice it
receives of the violation of any law or requirement of public authority, and
Tenant, at its expense, shall comply with all laws and requirements of public
authorities which shall, with respect to the Premises or the use and occupation
thereof, or the abatement of any nuisance, impose any violation, order or duty
on Landlord or Tenant, arising from (i) Tenant's use of the Premises, (ii) the
manner of conduct of Tenant's business or operation of its installations,
equipment or other property therein, (iii) any cause or condition created by or
at the instance of Tenant, other than by Landlord's performance of any work for
or on behalf of Tenant, or (iv) breach of any of Tenant's obligations hereunder.
However, Tenant shall not be so required to make any structural or other
substantial change in the Premises unless the requirement arises from a cause or
condition referred to in clause (ii), (iii) or (iv) above. Furthermore, Tenant
need not comply with any such law or requirement of public authority so long as
Tenant shall be contesting the validity thereof, or the applicability thereof to
the Premises, in accordance with Section 9.02. Landlord, at its expense, shall
comply with all other such laws and requirements of public authorities as shall
affect the Premises, but may similarly contest the same subject to conditions
reciprocal to Subsections (a), (b) and (d) of Section 9.02.

 

B. If in any Escalation Year, all or any portion of which shall be within the
Term, Landlord shall incur any expenditure in respect of the Real Property for
capital improvements or capital equipment by reason of Legal Requirements or
Insurance Requirements or which under generally accepted real estate practice
would be expensed or regarded as deferred expenses, Tenant shall reimburse
Landlord, on demand, for Tenant's Proportionate Share of the annual amortization
(reasonably determined by Landlord on a straight-line basis over an appropriate
period not to exceed 10 years, with interest calculated at an annual rate of 1%
above the prime rate at the time of Landlord's having made such expenditures) of
such expenditures; provided, however, that in the event Landlord receives an
exemption or abatement of Taxes by reason of any such capital improvement or
capital equipment (other than an exemption, abatement or credit which is the
result of the application of Section 38 of the Internal Revenue Code, as
amended, or any similar provision of Federal or New York law), the cost of such
capital improvement or capital equipment shall be reduced by the amount of such
exemption or abatement.

 

Section 9.02 Tenant may, at its expense (and if necessary, in the name of but
without expense to Landlord) contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity, or applicability to the Premises, of
any law or requirement of public authority, and Landlord shall cooperate with
Tenant in such proceedings, provided that:

 

(a)      Landlord shall not be subject to criminal penalty or to prosecution for
a crime nor shall the Premises or any part thereof be subject to being condemned
or vacated, by reason of non-compliance or otherwise by reason of such contest;

 

(b)      Tenant shall defend, indemnify and hold harmless Landlord against all
liability, loss or damage which Landlord shall suffer by reason of such
non-compliance or contest, including reasonable attorney's fees and other
expenses reasonably incurred by Landlord;

 

(c)      Such non-compliance or contest shall not constitute or result in any
violation of any superior lease or superior mortgage, or if such superior lease
and/or superior mortgage shall permit such non-compliance or contest on
condition of such taking of action or furnishing of security by Landlord, such
action shall be taken and such security shall be furnished at the expense of
Tenant; and

 

(d)      Tenant shall keep Landlord advised as to the status of such
proceedings. Without limiting the application of Subsection (a) above thereto,
Landlord shall be deemed subject to prosecution for a crime within the meaning
of said Subsection, if Landlord, or any officer of Landlord individually, is
charged with a crime of any kind or degree whatever, whether by service of a
summons or otherwise, unless such charge is withdrawn before Landlord or such
officer (as the case may be) is required to plead or answer thereto.

 

13

 

 

Section 9.03   A. Tenant shall comply with all federal, state and local
environmental protection and regulatory laws applicable to the Premises.

 

Tenant shall not use, generate, manufacture, store or dispose of any hazardous
substance on, under or about the Premises or the Building nor transport any
hazardous substance thereto. Tenant shall immediately advise the Landlord, in
writing of any and all enforcement, clean-up, remediation, removal or other
governmental or regulatory actions instituted, completed or threatened pursuant
to any applicable laws relating to any hazardous substances; and all claims made
or threatened by any person (including a governmental authority) against the
Premises, Tenant or Landlord relating to any damage, injury, costs, remedial
action or cost recovery compensation arising out of or due to the existence of
any hazardous substance in or about the Premises or the Building.

 

   B. Tenant shall defend, indemnify and hold Landlord harmless from and against
all actions, causes of action, claims, lawsuits, administrative proceedings,
hearings, judgments, awards, fines, penalties, costs (including legal,
engineers', experts', investigatory and consulting fees), damages, remediation
activities and clean-up costs, liens, and all other liabilities incurred by
Landlord whenever incurred, arising out of any Tenant's act or failure to act
directly resulting in (i) the existence or presence (or alleged existence or
presence) on or about the Building of any hazardous substance or the release of
any hazardous substance into the environment; (ii) any personal injury or
property damage resulting from any hazardous substance in or about the Building;
(iii) the violation of any federal, state or municipal environmental protection
or regulatory law; or (iv) the commencement or prosecution by any governmental
authority or private person or entity of any judicial or administrative
procedure arising out of any claims under any federal, state or municipal
environmental protection or regulatory law or common law cause of action in
which Landlord is named a party or in which it may intervene. The obligations of
Tenant under this paragraph B shall survive the expiration or earlier
termination of the term hereof.

 

“Hazardous substance” means any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., as any of the
foregoing may be amended or superseded; oil; petroleum product, derivative,
compound or mixture; mineral, including asbestos; chemical; gas; medical waste;
polychlorinated biphenyls (pcb's); methane; radon; radioactive material;
volatile hydrocarbons; or other material, whether naturally occurring, man-made
or the by-product of any process, which is toxic, harmful or hazardous or
acutely hazardous to the environment or public health or safety; or any other
substance the existence of which on or at any property would be the basis for a
claim for damages, clean-up costs or remediation costs, fine, penalty or lien
under any federal, state or municipal environmental protection or regulatory law
or applicable common law.

 

ARTICLE 10

 

Improvements; Tenant's Property

 

Section 10.01 Upon and subject to the terms of this Article, Tenant, at any time
and from time to time during the Term, at its sole cost and expense, may make
Improvements in and to the Premises, excluding structural changes, provided:

 

(a) The Improvements will not result in a violation of or require a change in
any certificate of occupancy applicable to the Premises or to the Building;

 

(b) The outside appearance, usefulness or rentability of the Building or any
part thereof shall not be affected in any way;

 

(c) No part of the Building outside of the Premises shall be physically
affected;

 

(d) The proper or economical functioning of the Building Equipment shall not be
adversely affected;

 

(e) In performing the work involved in making such Improvements, Tenant shall be
bound by and observe all of the terms of this Article;

 

(f) Tenant shall not use the elevators during business hours on business days
for haulage or removal of materials or debris;

 

14

 

 

(g) Before proceeding with any Improvements, Tenant shall submit to Landlord
plans and specifications and all changes and revisions thereto, for the work to
be done for Landlord's approval and Tenant shall, upon demand of Landlord, pay
to Landlord the reasonable professional fees incurred by Landlord for the review
of such plans and specifications and all changes and revisions thereto by its
architect, engineer and other consultants. Landlord may as a condition of its
approval require Tenant to make revisions in and to the plans and specifications
and to post a bond or other security reasonably satisfactory to Landlord to
insure the completion of such change;

 

(h) Tenant shall not be permitted to install and make part of the Premises any
materials, fixtures or articles which are subject to liens, conditional sales
contracts, chattel mortgages or security interests (as such term is defined in
the Uniform Commercial Code as in effect in New York at the time of the making
of the Improvement);

 

(i) No Improvements estimated to cost more than $50,000 (as estimated by
Landlord's architect or licensed professional engineer or general contractor)
shall be undertaken (i) except under the supervision of a licensed architect or
licensed professional engineer reasonably satisfactory to Landlord, (ii) except
after at least 30 days' prior notice to Landlord and (iii) prior to Tenant
delivering to Landlord either (y) a performance bond and a labor and materials
payment bond (issued by a surety company satisfactory to Landlord and licensed
to do business in New York State) or (z) such other security as shall be
satisfactory to Landlord;

 

(j) The sprinkler system design is not thereby modified, altered or changed;

 

(k) Tenant shall not (i) attach or affix any screws or fasteners to the exterior
curtainwall of the Building or (ii) install, without the written consent of
Landlord, any materials that will come in contact with the exterior curtainwall
of the Building; and

 

(l) Upon termination of this Lease, Tenant shall, on Landlord's request, restore
the Premises to their condition prior to the making of any Improvements by
Tenant, reasonable wear and tear and damage insured by casualty excepted.

 

Section 10.02 All Improvements shall at all times comply with all Legal
Requirements and Insurance Requirements and all Rules and Regulations (including
any Landlord may adopt with respect to the making of Improvements) and shall be
made at such times and in such manner as Landlord may from time to time
reasonably designate. Tenant, at its expense, shall (a) obtain all necessary
municipal and other governmental permits, authorizations, approvals and
certificates for the commencement and prosecution of such improvements and for
final approval thereof upon completion, (b) deliver copies thereof to Landlord
and (c) cause all Improvements to be performed in a good and first-class
workmanlike manner, using materials and equipment at least equal in quality to
the original installations of the Building or the then standards for the
Building established by Landlord. Improvements shall be promptly commenced and
completed and shall be performed in such manner so as not to interfere with the
occupancy of any other tenant nor delay or impose any additional expense upon
Landlord in the construction, maintenance, cleaning, repair, safety, management,
security or operation of the Building or the Building Equipment; and if any such
additional expense shall be incurred by Landlord as a result of Tenant's
performance of any Improvements, Tenant shall pay such additional expense as
Additional Rent upon demand. Tenant shall furnish Landlord with satisfactory
evidence that the insurance required during the performance of the Improvements
pursuant to Article 8 is in effect at or before the commencement of the
Improvements and, on request, at reasonable intervals thereafter. No
Improvements shall involve the removal of any fixtures, equipment or other
property in the Premises which are not Tenant's Property without Landlord's
prior consent and unless they shall be promptly replaced, at Tenant's expense
and free of superior title, liens, security interests and claims, with fixtures,
equipment or other property, as the case may be, of like utility and at least
equal value, unless Landlord shall otherwise consent. In addition to the
foregoing, all Improvements shall be performed in compliance with all applicable
provisions of this Lease, all building regulations and with all applicable laws,
ordinances, directions, rules and regulations of governmental authorities having
jurisdiction, including, without limitation, the Americans with Disabilities Act
of 1990, as amended, New York City Local Law No. 5/73 and New York City Local
Law No. 58/87 and similar present or future laws, and regulations issued
pursuant thereto, and also New York City Local Law No. 76 and similar present or
future laws, and regulations issued pursuant thereto, on abatement, storage,
transportation and disposal of asbestos, which work, if required, shall be
effected at Tenant's sole cost and expense, by contractors and consultants
approved by Landlord and in strict compliance with the aforesaid rules and
regulations and with Landlord's rules and regulations thereon. Within thirty
(30) days after final completion of any Improvement, Tenant shall deliver to the
Landlord final record drawings of the Improvement including, as may be pertinent
to the work performed, a reflected ceiling plan, mechanical and electrical
drawings, partition plan and any other drawings which may be required to
indicate accurately the layout and systems of the Premises. Tenant shall require
its architect to load and maintain such record plans on a CADD system.

 

15

 

 

Section 10.03 Tenant, at its expense, shall promptly procure the cancellation or
discharge of all notices of violation arising from or otherwise connected with
Improvements which shall be issued by any public authority having or asserting
jurisdiction.

 

Section 10.04 Tenant shall promptly pay the cost of all Improvements. Tenant
hereby indemnifies Landlord against liability for any and all mechanic's and
other liens filed in connection with any Improvements or repairs. Tenant, at its
expense, shall procure the discharge of all such liens within 10 days after the
filing of any such lien against the Premises or the Real Property. If Tenant
shall fail to cause any such lien to be discharged within the period aforesaid,
then, in addition to any other right or remedy, Landlord may, but shall not be
obligated to, discharge the same either by paying the amount claimed to be due
or by deposit or bonding proceedings, and in any such event Landlord shall be
entitled, if it elects, to compel the prosecution of an action for the
foreclosure of such lien and to pay the amount of the judgment in favor of the
lienor with interest, costs and allowances. Any amount so paid by Landlord, and
all costs and expenses incurred by Landlord in connection therewith, shall
constitute Additional Rent and shall be paid by Tenant to Landlord on demand.

 

Section 10.05 Only contractors reasonably approved by Landlord shall be
permitted to act as a contractor for any work to be performed in accordance with
this Article.

 

Section 10.06 Tenant agrees that it will not at any time prior to or during the
Term, either directly or indirectly, employ or permit the employment of any
contractor, mechanic or laborer, or permit any materials in the Premises, if the
use of such contractor, mechanic or laborer or such materials would, in
Landlord's reasonable opinion, create any difficulty, strike or jurisdictional
dispute with other contractors, mechanics or laborers engaged by Tenant or
Landlord or others, or would in any way disturb the construction, maintenance,
cleaning, repair, management, security or operation of the Building or any part
thereof. In the event of any interference or conflict, Tenant, upon demand of
Landlord, shall cause all contractors, mechanics or laborers, or all materials
causing such interference, difficulty or conflict, to leave or be removed from
the Building immediately.

 

Section 10.07 All fixtures, equipment, improvements and appurtenances attached
to, or built into, the Premises at the commencement of or during the Term
(collectively "Fixtures"), whether or not at the expense of Tenant, shall be
surrendered to Landlord upon the termination of this Lease except as otherwise
expressly provided in this Lease; provided, however, that any Fixtures attached
to, or built into, the Premises at the expense of Tenant shall be and remain the
property of Tenant during the Term and any Fixtures attached to, or built into,
the Premises at the expense of Landlord shall be and remain the property of
Landlord during the Term. The Fixtures shall include all electrical, plumbing,
heating and sprinkling equipment, fixtures, outlets, venetian blinds,
partitions, railways, gates, doors, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment, and all fixtures, equipment,
improvements and appurtenances of a similar nature or purpose whether or not
attached to or built into the Premises.

 

Section 10.08 No approval of plans or specifications by Landlord or consent by
Landlord allowing Tenant to make Improvements in the Premises shall in any way
be deemed to be an agreement by Landlord that the contemplated Improvements
comply with any Legal Requirements or Insurance Requirements or the certificate
of occupancy for the Building nor shall it be deemed to be a waiver by Landlord
of the compliance by Tenant with any of the terms of this Lease. Notice is
hereby given that neither Landlord, Landlord's agents, the Superior Lessor, the
Superior Mortgagee nor the Fee Mortgagee shall be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic's or other lien for such labor or materials shall attach to or affect
any estate or interest of Landlord or the Superior Lessor, Superior Mortgagee or
Fee Mortgagee in and to the Premises or the Real Property.

 

ARTICLE 11

 

Repairs

 

Section 11.01 Tenant, at its sole cost and expense, shall take good care of the
Premises and Building Equipment therein and Tenant's Property and the Fixtures.
Tenant, at its sole cost and expense, shall make and be responsible for all
repairs, interior or exterior, structural and otherwise, ordinary or
extraordinary as and when needed to preserve the Premises and the Building
Equipment therein and Tenant's Property and the Fixtures in good working order
and condition, the need for which arises primarily and directly out of (a) the
installation, use, existence or operation of Improvements, Tenant's Property or
Fixtures, (b) the moving of Tenant's Property or Fixtures in or out of the
Building or the Premises, (c) the acts, omissions, negligence or misuse of
Tenant or any of its subtenants or any of its or their employees, agents,
contractors, Licensees or invitees or their use or occupancy or manner of use or
occupancy of the Premises otherwise than in accordance with the terms of this
Lease (except fire or other casualty caused by Tenant's negligence, if the fire
or other casualty insurance policies insuring Landlord are not invalidated and
the rights of Landlord are not adversely affected by this provision) or (d)
pursuant to the provisions of Section 9.01A, provided, however, that Landlord,
at its option, may make any of the foregoing repairs (other than repairs to
Tenant's Property) and in such event, Tenant shall pay to Landlord the cost
thereof, as Additional Rent, on demand. In no event shall Tenant be required to
make, be responsible for or pay for any repairs which are required as a result
of the acts, omissions, negligence or willful misconduct of Landlord, its
agents, other tenants, contractors or employees. Tenant, at its sole cost and
expense, shall promptly replace scratched, damaged or broken doors and glass in
and about the Premises and shall be responsible for all repairs and maintenance
of wall and floor coverings in the Premises. Tenant shall promptly make, at its
sole cost and expense, all repairs in or to the Premises for which it is
primarily and directly responsible. If the Premises shall include any space on
any ground, street, mezzanine or basement floor in the Building, Tenant, at its
sole cost and expense, shall make all necessary repairs to all windows and other
glass in, on or about such space and put, keep and maintain all portions of the
Premises and any sidewalks, curbs, entranceways, passageways and vaults
adjoining and/or appurtenant to the Premises in clean and orderly condition,
free of dirt, rubbish, snow, ice and other accumulations and unlawful
obstructions. All repairs made by or on behalf of Tenant or any person claiming
through or under Tenant shall be made and performed in conformity with the
provisions of Article 10, and shall be at least equal in quality and class to
the original work or installation or the then standards for the Building
established by Landlord.

 

16

 

 

Section 11.02 Landlord shall operate the Building as a first-class office
building with retail stores. Landlord shall, at its expense, make or cause to be
made all necessary repairs to keep the Building in good order and repair
excluding, however, (a) repairs of Tenant's Property or Improvements not
occasioned by Landlord's acts, omissions, negligence or willful misconduct and
(b) repairs which Tenant is obligated to make pursuant to Section 11.01 and the
other terms of this Lease. Landlord shall, at Tenant's sole cost and expense,
perform all maintenance and make all necessary repairs to the air conditioning
equipment and any security systems or devices which may be installed in the
Premises by Landlord, Tenant or others, except the building standard air
conditioning system which (except as otherwise provided in Section 11.01) shall
be maintained and repaired at Landlord's sole cost and expense. Nothing
contained in this Section shall require Landlord to paint the Premises. No
liability of Landlord to Tenant shall, however, accrue under this Section unless
and until Tenant has given notice to Landlord of the specific repair required to
be made, or of the failure properly to furnish any service.

 

Section 11.03 Tenant recognizes and acknowledges that the operation of the
Building Equipment may cause vibration, noise, heat or cold which may be
transmitted throughout the Premises. Landlord shall have no obligation to
endeavor to reduce such vibration, noise, heat or cold beyond what is prevalent
in the Building.

 

ARTICLE 12

 

Heating, Ventilation and Air Conditioning

 

Section 12.01 Landlord, at Landlord's expense (except as may be set forth in
Article 13), shall furnish and distribute to the Premises, through the Building
heating, ventilating and air conditioning systems, heat, ventilating and air
conditioning, as may be required for reasonably comfortable occupancy of the
Premises from 8:00 A.M. to 6:00 P.M. ("business hours") on business days.
Business days as used in this Lease shall mean all days except Saturdays,
Sundays and the days observed by the Federal or the New York State or City
governments as legal holidays and such other days as shall be designated as
holidays by the applicable operating engineers union or building service
employees union contract. Landlord and Tenant further agree to operate the
heating, ventilating and air conditioning equipment in accordance with their
design criteria unless a recognized energy or water conservation program,
guidelines, regulations or recommendations promulgated by any Federal, State,
City or other governmental or quasi-governmental bureau, board, department,
agency, office, commission or other subdivision thereof or the American Society
of Heating, Refrigeration and Air-Conditioning Engineers, Inc. or any successor
thereto or other organization serving a similar function shall provide for any
reduction in operations below said criteria in which case such equipment shall
be operated so as to provide reduced service in accordance with such program,
guidelines, regulations or recommendations.

 

Section 12.02 If Tenant shall require heating, ventilating or air conditioning
service at any time other than during business hours on business days ("after
hours"), Landlord shall furnish the same upon advance notice from Tenant given
prior to 2:00 P.M. on the last business day to occur prior to such non-business
day, and Tenant shall pay Landlord's then established charges therefor as
Additional Rent on demand.

 

17

 

 

Section 12.03 Tenant acknowledges that the Building has windows capable of being
opened. However, Tenant covenants that no one shall open said windows, nor shall
Tenant permit the opening of said windows at any time by anyone for any reason,
except in full compliance with the provisions of Section 37.01 of this Lease. As
a result of the foregoing, Tenant acknowledges that the Premises may become
uninhabitable during hours or days when Landlord is not required to furnish
heat, ventilation or air conditioning pursuant to this Article 12. Any use or
occupancy of the Premises during such hours or days when Landlord is not so
required to furnish heating, ventilating or air conditioning shall be at the
sole risk, responsibility and hazard of Tenant. Landlord shall have no liability
to Tenant with respect to such condition of the Premises. In addition, Landlord
shall not be responsible if the normal operation of the Building heating or
ventilating system or the air conditioning system serving the Premises shall
fail to provide such service in accordance with the requirements of this Lease
in any portions of the Premises (a) which shall have an electrical load in
excess of 3-1/2 watts per square foot of usable area for all purposes (including
lighting and power), or which shall have a human occupancy factor in excess of
one person per 100 square feet of usable area, or (b) because of any
rearrangement of partitioning or other improvements. Tenant shall cooperate
fully with Landlord at all times and abide by all regulations and requirements
which Landlord may reasonably prescribe for the proper functioning and
protection of the heating, ventilating and air conditioning systems.

  

ARTICLE 13

 

Electricity

 

Section 13.01 Landlord has installed in the Building and the Premises such
electrical risers, feeders and wiring as shall be necessary to permit Tenant to
receive electrical energy for (a) Tenant's reasonable use of normal office
equipment and such lighting, electrical appliances and other machines and
equipment as Landlord may reasonably permit to be installed in the Premises and
(b) the operation of the heating, ventilating and air conditioning system
serving the Premises. Landlord has installed, at Landlord's expense, a meter for
the purpose of measuring electrical consumption on the fifteenth (15th) floor of
the Building ("Tenant's Floor"). Landlord shall maintain, service, repair and,
if necessary, replace such meter. Tenant, upon demand by Landlord, shall pay to
Landlord, as Additional Rent, an amount equal to 25.92% of the costs incurred by
Landlord in connection with such maintenance, service, repair and replacement.
Following the Commencement Date, Landlord shall have the right to cause an
electrical engineer or a utility consultant selected by Landlord to make a
survey of Tenant's connected power load and the connected power load of that
portion of the rentable area of the Tenant's Floor not included within the
Premises. Landlord, at Landlord's option, shall have the right, at any time and
from time to time during the Term, to cause similar surveys to be made. The term
"Tenant's Share" shall mean 25.92% or that percentage equal to Tenant's
percentage of the aggregate of the connected power load for the entire rentable
area of the Tenant's Floor as determined from time to time pursuant hereto, plus
5% of Tenant’s Share for Landlord administrative and overhead charges. The
findings of Landlord's engineer or consultant shall be binding on Landlord and
Tenant, subject to adjustment as hereinafter provided. Promptly after receipt by
Landlord of a bill from the public utility company furnishing electrical energy
to the Tenant's Floor, Landlord shall furnish to Tenant a copy thereof together
with a request for payment to Landlord by Tenant of Tenant's Share of such bill.
Tenant shall promptly pay to Landlord, as Additional Rent, Tenant's Share of
such bill. In the event Tenant shall dispute any findings of the engineer or
consultant designated by Landlord, Tenant may, within thirty (30) days of
receiving notice of such findings, designate by notice to Landlord an
independent electrical engineer or utility consultant to make, at Tenant's sole
cost and expense, another determination of Tenant's connected power load. If the
engineer or consultant selected by Tenant shall determine that Tenant's
connected power load is less than as determined by Landlord's engineer or
consultant and the two are unable to adjust such difference within twenty (20)
days after the determination made by Tenant's engineer or consultant is
delivered to Landlord, the dispute shall be resolved by arbitration in
accordance with Article 28. Pending a final determination pursuant to such
arbitration, however, Tenant shall pay Landlord for such electrical energy based
on the determination of Landlord's engineer or consultant' and, if it is
determined that Tenant has overpaid, Landlord shall reimburse Tenant for any
overpayment at the conclusion of such arbitration. In any such arbitration, the
arbitrator to be appointed shall be an electrical engineer having at least five
(5) years' experience in similar matters in New York City. Landlord will permit
electrical risers, feeders and wiring in the Building serving the Premises to be
used by Tenant to the extent that they are available, suitable, safe and within
the plan and design capacities for the Building.

 

Section 13.02 Tenant shall not, without the prior consent of Landlord, make or
perform or permit any alteration to wiring installations or other electrical
facilities in or serving the Premises or any additions to the electrical
fixtures, business machines or office equipment or appliances (other than
typewriters and similar low energy consuming office machines) in the Premises
which utilize electrical energy. Should Landlord grant such consent, all
additional risers or other equipment required therefor shall be provided by
Landlord and the cost thereof shall be paid by Tenant within 10 days after being
billed therefor, provided that Landlord shall not be obligated to consent to any
such alteration or installation if, in Landlord's judgment, the same or will
cause permanent damage or injury to the Building or the Premises or will cause
or create a hazardous condition or entail excessive or unreasonable alterations,
repairs or expense or interfere with or disturb other tenants. Rigid conduit
only will be allowed or such other wiring or conduit which will not violate any
applicable Legal Requirements.

 

18

 

 

Section 13.03 Landlord shall have no liability to Tenant for any loss, damage or
expense which Tenant may sustain or incur by reason of any change, failure,
inadequacy or defect in the supply or character of the electrical energy
furnished to the Premises or if the quantity or character of the electrical
energy is no longer available or suitable for Tenant's requirements except for
any actual damage suffered by Tenant by reason of any such failure, inadequacy
or defect caused by Landlord's negligence, and then only after actual notice as
provided in Section 11.02.

 

Section 13.04 Landlord shall furnish and install all lighting, tubes, lamps,
starters, bulbs and ballasts required in the Premises and Tenant shall pay to
Landlord or its designated contractor the then established charges therefor as
Additional Rent on demand, except that any such items installed at the
commencement of the Term for building standard fixtures shall be at Landlord's
sole cost and expense.

 

Section 13.05 If pursuant to a Legal Requirement or the policies of the public
utility company servicing the Building, Tenant is no longer permitted to obtain
electrical energy in the manner provided in Section 13.01, Landlord will furnish
electrical energy to the Premises either, at Landlord's option, on a submetering
basis or a rent inclusion basis. Landlord shall give Tenant notice at least 30
days prior to the date on which Landlord shall commence furnishing electrical
energy to the Premises (unless such notice is not feasible under the
circumstances, in which event Landlord will give Tenant such reasonable notice
as is possible), which notice will set forth the method chosen by Landlord for
furnishing electrical energy to the Premises and the terms on which Landlord
will so furnish electrical energy.

 

ARTICLE 14

 

Cleaning and Other Services

 

Section 14.01 A. Provided this Lease is then in full force and effect, without
any defaults by Tenant hereunder Landlord, at its expense, shall cause the
Premises, including the windows thereof (subject to Tenant maintaining
unrestricted access to such windows), but excluding any portions of the Premises
used for the storage, preparation, service or consumption of food or beverages,
to be cleaned, substantially in accordance with the standard set forth in
Exhibit D. Tenant shall pay to Landlord as Additional Rent on demand Landlord's
charges for (a) cleaning work in the Premises or the Building required because
of (i) misuse or neglect on the part of Tenant or its agents, employees,
contractors, licensees or invitees, (ii) use of portions of the Premises for the
storage, preparation, or consumption of food or beverages, reproduction, data
processing or computer operations, private lavatories or toilets or other
special purposes requiring greater or more difficult cleaning work than office
areas, (iii) interior glass surfaces, (iv) non-Building Standard materials or
finishes installed by Tenant or at its request, (v) increases in frequency or
scope in any of the items set forth in Exhibit Das shall have been requested by
Tenant, and (b) removal from the Premises and the Building of (i) so much refuse
and rubbish of Tenant as shall exceed that normally accumulated in the daily
routine of ordinary business office occupancy, and (ii) all of the refuse and
rubbish of Tenant's machines and of any eating facilities requiring special
handling and (c) material additional cleaning work in the Premises or the
Building required because of the use of the Premises by Tenant after hours.
Landlord and its cleaning contractor and their employees shall have access to
the Premises at all times except between 8:00 A.M. and 5:30 P.M. on business
days and, to the extent that it will not unreasonably interfere with the
operation of Tenant's business, during business hours. Landlord and its cleaning
contractor and their employees shall have the use of the Tenant's light, power
and water in the Premises, without charge therefor, as may be reasonably
required for the purpose of cleaning the Premises. If Tenant is permitted
hereunder to and does have a separate area for the storage, preparation, service
or consumption of food or beverages in the Premises, Tenant, at its sole cost
and expense, shall cause all portions of the Premises so used to be cleaned
periodically in a manner reasonably satisfactory to Landlord and to be
exterminated regularly and, in addition, whenever there shall be evidence of any
infestation.

 

  B. The cleaning services to be furnished by Landlord pursuant to this Section
may be furnished by a contractor or contractors employed by Landlord and Tenant
agrees that Landlord shall not be deemed in default of any of its obligations
under this Section unless such default shall continue for an unreasonable period
of time after notice from Tenant to Landlord setting forth the specific nature
of such default.

 

19

 

 

Section 14.02 Landlord, at Landlord's expense, shall furnish necessary elevator
service on business days during business hours and shall have an elevator
subject to call at all other times. Landlord shall not be required to furnish
any operator service for automatic elevators. If Landlord shall, at any time,
elect to furnish operator service for any automatic elevators, Landlord shall
have the right to discontinue furnishing such service. In the event Tenant shall
require the use of the Building's elevators for purposes not otherwise supplied
by Landlord or after hours, Landlord shall provide a service elevator or
passenger elevator, as the case may be, for the use of Tenant, provided that
Tenant gives Landlord reasonable notice of the time and use of such elevators to
be made by Tenant and Tenant pays Landlord's usual and reasonable charges for
the use thereof as Additional Rent on demand, including, without limitation, any
expense for operator service for such elevator which Landlord may deem necessary
in connection with Tenant's use of such elevator. Landlord shall have the right
to change the operation or manner of operating any of the elevators in the
Building and shall have the right to discontinue, temporarily or permanently,
the use of any one or more cars in any of the banks provided reasonable elevator
service is provided to the Premises.

 

Section 14.03 Landlord shall supply reasonably adequate quantities of hot and
cold water to a point or points in the Premises for ordinary lavatory, cleaning
and drinking purposes. If Tenant requires, uses or consumes water for any other
purpose, Landlord may install a water meter and measure Tenant's consumption of
water for all purposes. Tenant shall pay Landlord the cost of any such meter and
its installation and the cost of keeping such meter and any such installation
equipment in good working order and repair as Additional Rent on demand. Tenant
agrees to pay for water consumed as shown on said meter and all sewer and any
other rent, tax, levy or charge based thereon which now or hereafter is
assessed, imposed or a lien upon the Premises or the Building, as and when bills
are rendered.

 

Section 14.04 Landlord reserves the right to stop, interrupt or reduce service
of the heating, ventilating or air conditioning systems, elevator, electrical
energy, or plumbing or any other service or systems, because of Force Majeure,
Legal Requirements or Insurance Requirements or for repairs or improvements,
which, in the judgment of Landlord, are desirable or necessary. Landlord shall
have no liability to Tenant for failure to supply any such service or system
during such period. Landlord agrees, however, to use its reasonable efforts so
that any such repairs, alterations and improvements shall be made with a minimum
amount of inconvenience to Tenant and that Landlord will diligently proceed
therewith to completion, subject to Force Majeure.

 

Section 14.05 Tenant, its employees, or invitees may bring food or beverages
into the Building for consumption within the Premises solely by Tenant, its
employees or invitees. In all events, all food and beverages shall be carried
into the Building in closed containers.

  

Section 14.06 In the event Landlord supplies Tenant with condenser water for use
in any Tenant air conditioning system, Tenant shall pay Landlord for such
condenser water at Landlord’s standard charges for supplying the same.

 

ARTICLE 15

 

Damage to or Destruction of the Premises

 

Section 15.01 If the Premises or any part thereof shall be damaged or rendered
Untenantable by fire or other insured casualty and Tenant gives prompt notice
thereof to Landlord and this Lease is not terminated pursuant to any provision
of this Article, Landlord shall proceed, with reasonable diligence after the
collection of the insurance proceeds attributable to such damage, to repair or
cause to be repaired such damage to the Basic Construction of the Building. All
other repairs required by reason of such casualty shall be performed by Tenant,
at its sole cost and expense, promptly and with due diligence. Except as
provided in Section 15.07, the rent shall be equitably abated to the extent that
the Premises shall have been rendered Untenantable, such abatement to be from
the date of such damage to the date the Premises shall no longer be
Untenantable; provided, however, should Tenant reoccupy a portion of the
Premises during the period the repair work is taking place and prior to the date
the Premises are no longer Untenantable, the rent allocable to such reoccupied
portion, based upon the proportion which the reoccupied portion of the Premises
bears to the total area of the Premises, shall be payable by Tenant from the
date of such occupancy.

 

20

 

 

Section 15.02 If the Premises shall be totally damaged or rendered wholly
Untenantable by fire or other casualty, and Landlord has not terminated this
Lease pursuant to Section 15.03 and Landlord has not completed the making of the
required repairs to the Premises and access thereto within 9 months from the
date of such damage or destruction and such additional time after such date (but
in no event to exceed 3 months), as shall equal the aggregate period Landlord
may have been delayed in doing so by Force Majeure or adjustment of insurance,
Tenant, within 30 days after the date on which Landlord is required to complete
the repairs pursuant to this Section, may serve notice on Landlord of its
intention to terminate this Lease, and if within said 30 day period, Landlord
shall not have substantially completed the making of the required repairs, this
Lease shall terminate on the expiration of such 30 day period as if such
termination date were the Expiration Date without prejudice, however, to
Landlord's or Tenant’s other rights and remedies under the terms of this Lease.

 

Section 15.03 If the Premises shall be totally destroyed or rendered wholly
Untenantable by fire or other casualty or if the Building shall be so damaged by
fire or other casualty that substantial alteration or reconstruction of the
Building shall, in Landlord's sole opinion, be required (whether or not the
Premises shall have been damaged by such fire or other casualty), then in any
such event Landlord may, at its option, terminate this Lease, by giving Tenant
30 days' notice of such termination, within 120 days after the date of such fire
or other casualty. In the event that such notice of termination shall be given,
this Lease shall terminate as of the date provided in such notice of termination
(whether or not the Term shall have commenced) with the same affect as if that
date were the Expiration Date without prejudice, however, to Landlord's or
Tenant’s rights and remedies under the terms of this Lease. If, at any time
prior to Landlord giving Tenant the aforesaid notice of termination or
commencing the repair pursuant to Section 15.01, there shall be a Successor
Landlord, such Successor Landlord shall have a further period of 60 days from
the date of so taking possession to terminate this Lease by 30 days' notice to
Tenant and in the event that such a notice of termination shall be given, this
Lease shall terminate as of the date provided in such 30 day notice of
termination (whether or not the Term shall have commenced) with the same effect
as if that date were the Expiration Date without prejudice, however, to
Landlord's (or Successor Landlord's) or Tenant’s rights and remedies under the
terms of this Lease.

 

Section 15.04 Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from any such
damage by fire or other casualty or the repair thereof, except to the extent
such fire or other casualty was caused by Landlord’s negligence or willful
misconduct. Landlord shall not be obligated to carry insurance of any kind on
Tenant's Property or any improvements made at Tenant's sole cost and expense,
and Landlord shall not be obligated to repair any damage thereto or replace the
same, except to the extent such fire or other casualty was caused by Landlord’s
negligence or willful misconduct.

 

Section 15.05 Except as expressly provided in Article 8, nothing herein
contained shall relieve Tenant from any liability to Landlord or to its insurers
in connection with any damage to the Premises or the Building by fire or other
casualty if Tenant shall be legally liable in such respect.

 

Section 15.06 This Article shall be considered an express agreement governing
any case of damage to or destruction of the Building or any part thereof by fire
or other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of such express agreement,
and any other law of like import now or hereafter enacted, shall have no
application in such case.

 

Section 15.07 Notwithstanding any of the foregoing provisions of this Article,
if, by reason of some action or inaction on the part of Tenant or any of its
employees, agents, licensees or contractors, either (a) Landlord or the Superior
Lessor, the Superior Mortgagee or the Fee Mortgagee shall be unable to collect
all of the insurance proceeds (including rent insurance proceeds) applicable to
damage or destruction of the Premises or the Building by fire or other casualty
or (b) the Premises or the Building shall be damaged or destroyed or rendered
completely or partially Untenantable on account of fire or other casualty then,
without prejudice to any other remedy which may be available against Tenant, the
abatement of rent provided for in this Article shall not be effective to the
extent of the uncollected insurance proceeds.

 

ARTICLE 16

 

Eminent Domain

 

Section 16.01 If the whole or any substantial part of the Premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then and in that event, the term of this Lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of the Lease and assigns to
Landlord, Tenant's entire interest in any such award. If less than a substantial
part of the Premises is condemned, this Lease shall not terminate, but Rent
shall abate in proportion to the portion of the Premises condemned.

 

21

 

 

ARTICLE 17

 

Conditions of Limitation

 

Section 17.01 To the extent permitted by applicable law this Lease and the term
and estate hereby granted are subject to the limitation that whenever Tenant
shall make an assignment of the property of Tenant for the benefit of creditors,
or shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency shall be filed
against Tenant under any bankruptcy or insolvency law, or whenever a petition
shall be filed or against Tenant under the reorganization provisions of the
United States Bankruptcy Act or under the provisions of any law of like import,
or whenever a petition shall be filed by Tenant under the arrangement provisions
of the United States Bankruptcy Act or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant or of or for the property of
Tenant shall be appointed, provided that any such case is not dismissed,
discharged or denied within one hundred twenty (120) days of the filing thereof,
then, Landlord, (a) at any time after receipt of notice of the occurrence of any
such event, or (b) if such event occurs without the acquiescence of Tenant, at
any time after the event continues for ninety (90) days Landlord may give Tenant
a notice of intention to end the term of this Lease at the expiration of five
(5) days from the date of service of such notice of intention, and upon the
expiration of said five (5) day period this Lease and the term and estate hereby
granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if that day were the Expiration Date, but
Tenant shall remain liable for damages as provided in Article 18.

 

Section 17.02 This Lease and the Term and estate hereby granted are subject to
the limitations that:

 

 (a) if Tenant shall default in the payment when due of any installment of Fixed
Rent or in the payment when due of any Additional Rent, and such default shall
continue for a period of 5 business days after notice by Landlord to Tenant of
such default; or

 

 (b) if Tenant shall default in the performance of any term of this Lease on
Tenant's part to be performed (other than the payment of Fixed Rent and
Additional Rent) and Tenant shall fail to remedy such default within 30 days
after notice by Landlord to Tenant of such default, or if such default is of
such a nature that it cannot be completely remedied within said period of 30
days if Tenant shall not (x) promptly upon the giving by Landlord of such
notice, advise Landlord of Tenant's intention to institute all steps necessary
to remedy such situation, (y) promptly institute and thereafter diligently
prosecute to completion all steps necessary to remedy the same, and (z) complete
such remedy within a reasonable time after the date of the giving of said notice
by Landlord; and in any event prior to such time as would either (i) subject
Landlord, Landlord's agents, the Superior Lessor, the Superior Mortgagee or the
Fee Mortgagee to prosecution for a crime or (ii) cause a default under the
Superior Lease or the Superior Mortgage; or

 

 (c) if any financial statement or other financial information furnished by
Tenant or Guarantor pursuant to the provisions of this Lease or at the request
of Landlord (including credit bureau reports or statements) shall evidence or
disclose either net worth or net assets of Tenant or Guarantor at least 50% less
than the net worth or net assets, as the case may be, shown in either the
immediately prior financial statement or in the financial statement furnished at
the time of execution of this Lease of Tenant or Guarantor, as the case may be,
and Tenant fails to furnish to Landlord promptly after notice from Landlord to
Tenant requesting it, an additional security deposit in cash (or other security
acceptable to Landlord in its sole discretion) equivalent to the aggregate of
the Fixed Rent and Additional Rent payable hereunder for the 3 full calendar
months immediately preceding such notice, which security shall be held by
Landlord pursuant to the terms of Article 36 until Tenant or Guarantor, as the
case may be, shall furnish 2 succeeding annual financial statements to Landlord
evidencing increases of not less than 25% over each prior statement of Tenant
and Guarantor, as the case may be, in both net worth and net assets; or

 

 (d) if any event shall occur or any contingency shall arise whereby this Lease
or the estate hereby granted or the unexpired balance of the Term would, by
operation of law or otherwise, devolve upon or pass to any person other than
Tenant except as is expressly permitted under Article 22; or

 

 (e) if the Premises shall become abandoned (unless as a result of a casualty);
or

 

 (f) if Tenant shall default in the performance of any term, covenant, agreement
or condition on Tenant's part to be observed or performed under any other lease
with Landlord of space in the Building and such default shall continue beyond
the grace period, if any, set forth in such other lease for the remedying of
such default,

 

then in any of said events Landlord may give to Tenant notice of intention to
terminate this Lease to end the Term and the estate hereby granted at the
expiration of 5 days from the date of the giving of such notice, and, in the
event such notice is given, this Lease and the Term and estate hereby granted
(whether or not the Term shall have commenced) shall terminate upon the
expiration of said 5 days with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 18.

 

22

 

 

Section 17.03 If the notice provided for in Section 17.01 shall have been given
and this Lease shall be terminated or if the Premises shall be or become
abandoned, then, in any such event, Landlord may without notice terminate all
services.

 

ARTICLE 18

 

Re-Entry by Landlord; Remedies

 

Section 18.01 A. If Tenant shall default in the payment when due of any
installment of Fixed Rent or in the payment when due of any Additional Rent and
such default shall continue for a period of 5 business days after notice from
Landlord to Tenant of such default or if this Lease and the Term shall terminate
as provided in Article 17:

 

 (a) Landlord and Landlord's agents may immediately, or at any time after such
default or after the date upon which this Lease and the Term shall terminate,
re-enter the Premises or any part thereof, without notice, either by summary
proceedings or by any other applicable action or proceeding, or by force or
otherwise (without being liable to indictment, prosecution or damages thereof),
and may repossess the Premises and dispossess Tenant and any other persons from
the Premises and remove any and all of its or their property and effects from
the Premises, without liability for damage thereto, to the end that Landlord may
have, hold and enjoy the Premises and in no event shall reentry be deemed an
acceptance of surrender of this Lease; and

 

 (b) Landlord, at its option, may relet the whole or any part or parts of the
Premises from time to time, either in the name of Landlord or otherwise, to such
tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other terms and
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine. Landlord shall use reasonable efforts, but
shall have no absolute obligation to relet the Premises or any part thereof and
shall in no event be liable for refusal or failure to relet the Premises or any
part thereof, or, in the event of such reletting, for reasonable refusal or
failure to collect any rent upon any such reletting, and no such reasonable
refusal or failure shall operate to relieve Tenant of any liability under this
Lease or otherwise to affect any such liability. Landlord, at Landlord's option,
may make such repairs, improvement, alterations, additions, decorations and
other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.

 

B. No such re-entry or taking possession of the Premises by Landlord shall be
construed as an election by Landlord to terminate this Lease, unless Landlord
gives written notice to Tenant of such election. In the event Landlord relets
the whole or any part or parts of the Premises pursuant to this Article 18
without terminating this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous default.

 

Section 18.02 Intentionally Deleted.

 

Section 18.03 In the event of any breach by Tenant or any person claiming
through or under Tenant of any of the terms of this Lease, Landlord shall be
entitled to seek to enjoin such breach or threatened breach and shall have the
right to invoke any right allowed at law or in equity, by statute or otherwise,
as if re-entry, summary proceedings or other specific remedies were not provided
for in this Lease.

 

Section 18.04 If this Lease is terminated under the provisions of Article 17, or
if Landlord shall re-enter the Premises, or in the event of the termination of
this lease, or of re-entry, by or under any summary dispossess or other
proceeding or action or any provision of law by reason of default hereunder on
the part of Tenant, Tenant shall pay to Landlord as damages, at the election of
Landlord, either:

 

  (a)     a sum which at the time of such termination of this Lease or at the
time of any such re-entry by Landlord, as the case may be, represents the then
value of the excess, if any, of:

 

 (1) the aggregate of the Fixed Rent and the Additional Rent payable hereunder
which would have been payable by Tenant (conclusively presuming the Additional
Rent to be the same as was payable for the year immediately preceding such
termination) for the period commencing with such earlier termination of this
Lease or the date of any such re-entry, as the case may be, and ending with the
Expiration Date, had this lease not so terminated or had Landlord not so
re-entered the Premises for the same period; over

 

23

 

 

 (2)      the aggregate rental value of the Premises for the same period; or

 

 (b)      sums equal to the Fixed Rent and the Additional Rent (as above
presumed) payable hereunder which would have been payable by Tenant had this
Lease not so terminated, or had Landlord not so re-entered the Premises, payable
upon the due dates therefor specified herein following such termination or such
re-entry and until the Expiration Date, provided, however, that if Landlord
shall relet the Premises during said period, Landlord shall credit Tenant with
the net rents received by Landlord from such reletting, such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such reletting the expenses incurred or paid by Landlord in
terminating this Lease or in re-entering the Premises and in securing possession
thereof, as well as the expenses of reletting, including altering and preparing
the Premises for new tenants, brokers' commissions, and all other expenses
properly chargeable against the Premises and the rental therefrom; it being
understood that any such reletting may be for a period shorter or longer than
the remaining term of this Lease; but in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subsection to a credit in respect of any net rents from
a reletting, except to the extent that such net rents are actually received by
Landlord. If the Premises or any part thereof should be relet in combination
with other space, then proper apportionment on a square foot basis (for
equivalent space) shall be made of the rent received from such reletting and of
the expenses of reletting.

 

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this Lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon any reletting to a third party that is not, directly or
indirectly, affiliated with or related to Landlord shall, prima facie, be the
fair and reasonable rental value for the Premises, or part thereof, so relet
during the term of the reletting.

 

Section 18.05 Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would have expired if
it had not been so terminated under the provisions of Article 17, or under any
provision of law, or had Landlord not re-entered the Premises. Nothing herein
contained shall be construed to limit or preclude recovery by Landlord against
Tenant of any sums or damages to which, in addition to the damages particularly
provided above, Landlord may lawfully be entitled by reason of any default
hereunder on the part of Tenant. Nothing herein contained shall be construed to
limit or prejudice the right of Landlord to prove for and obtain as liquidated
damages by reason of the termination of this Lease or re-entry on the Premises
for the default of Tenant under this Lease, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved whether or not such
amount be greater, equal to, or less than any of the sums referred to in Section
18.04.

 

Section 18.06 Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

 

Section 18.07 Each right of Landlord provided for in this Lease shall be
cumulative and shall be in addition to every other right provided for in this
Lease or now or hereafter existing at law or in equity, by statute or otherwise,
and the exercise or beginning of the exercise by Landlord of any one or more of
such rights shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights provided for in this Lease or now or hereafter existing
at law or in equity, by statute or otherwise.

 

24

 

 

ARTICLE 19

 

Curing Tenant's Defaults; Fees and Expenses

 

Section 19.01 If Tenant shall default in the performance of any term of this
Lease on Tenant's part to be performed, Landlord, without thereby waiving such
default and without liability to Tenant in connection therewith, may, but shall
not be obligated to, perform the same for the account and at the expense of
Tenant, without notice in case of emergency and upon 5 days' prior notice in all
other cases, Landlord may enter the Premises at any time to cure any default
without any liability to Tenant. Bills for any expenses incurred by Landlord in
connection with any such performances or involved in collecting or endeavoring
to collect rent or enforcing or endeavoring to enforce any rights against Tenant
under or in connection with this Lease or pursuant to law, including any cost,
expense and disbursement involved in instituting and prosecuting summary
proceedings, as well as bills for any property, material, labor or services
provided, furnished or rendered, including reasonable attorneys' fees and
disbursements, shall be paid by Tenant as Additional Rent on demand. In the
event that Tenant is in arrears in payment of rent, Tenant waives Tenant's
right, if any, to designate the items against which any payments made by Tenant
are to be credited and Landlord may apply any payments made by Tenant to any
items Landlord sees fit, irrespective of and notwithstanding any designation or
requests by Tenant as to the items against which any such payments shall be
credited. Landlord reserves the right, without liability to Tenant to suspend
furnishing to Tenant electrical energy and all or any other services (including
heat, ventilation and air conditioning), whenever Landlord is obligated to
furnish the same after hours or otherwise at Tenant's expense, in the event that
(but only for so long as) Tenant is in arrears in paying Landlord therefor.

 

ARTICLE 20

 

Non-Liability and Indemnification

 

Section 20.01 Tenant shall not do or permit any act or thing to be done upon the
Premises which may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of law or of any legal requirement of public authority, but shall
exercise such control over the Premises to fully protect Landlord against any
such liability. Tenant shall defend, indemnify and hold harmless Landlord,
managing agent, other agents, officers, directors, shareholders, partners,
principals, employees and tenants in common (whether disclosed or undisclosed)
(hereinafter collectively referred to as the “Landlord Parties”) from and
against any and all claims, demands, liability, losses, damages, costs and
expenses (including reasonable attorneys’ fees and disbursements) arising
primarily and directly from (a) any breach or default by Tenant in the full and
prompt payment and performance of Tenant’s obligations hereunder beyond the cure
period contained in a written notice; (b) the use or occupancy or manner of use
or occupancy of the Premises by Tenant or any person claiming under or through
Tenant; (c) any act, omission or negligence of Tenant or any of its subtenants,
assignees or licensees or its or their partners, principals, directors,
officers, agents, invitees, employees, guests, customers or contractors during
the term hereof; (d) any accident, injury or damage occurring in or about the
Premises during the term hereof; (e) the performance by Tenant of any alteration
or improvement to the Premises including, without limitation, Tenant’s failure
to obtain any permit, authorization or license or failure to pay in full any
contractor, subcontractor or materialmen performing work on such alteration;
(f)any mechanics lien filed, claimed or asserted in connection with any
alteration or any other work, labor, services or materials done for or supplied
to, or claimed to have been done for or supplied to, Tenant or any person
claiming through or under Tenant and (g) any certification made by any architect
or engineer retained by or on behalf of Tenant to any governmental authority (as
well as any certification also executed or submitted by Landlord if prepared by
Tenant) in connection with any alteration or improvement to the Premises, except
to the extent that any such claims, demands, liability, losses, damages, costs
or expenses in subsections (a) through (g) have resulted primarily and directly
from any Landlord Parties’ acts, omissions, negligence, or willful misconduct.
If any claim, action or proceeding is brought against any of the Landlord
Parties for a matter covered by this indemnity, Tenant, upon notice from the
indemnified person or entity, shall defend such claim, action or proceeding with
counsel reasonably satisfactory to Landlord and the indemnified person or entity
(Landlord hereby agreeing that counsel for Tenant’s insurance company is
acceptable to Landlord). The provisions of this Article shall survive the
expiration or sooner termination of this Lease.

 

25

 

 

ARTICLE 21

 

Surrender

 

Section 21.01 On the Expiration Date or upon the sooner termination of this
Lease or upon any reentry by Landlord upon the Premises, Tenant shall, at its
sole cost and expense, quit, surrender, vacate and deliver the Premises to
Landlord “broom clean” and in good order, condition and repair except for
ordinary wear, tear and damage by fire or other insured casualty, together with
all Improvements and Fixtures (except as otherwise provided for in this Lease).
Tenant shall remove from the Real Property all of Tenant’s Property and all
other personal property and personal effects of all persons claiming through or
under Tenant, and shall pay the cost of repairing all damage to the Premises and
the Real Property occasioned by such removal. Any Tenant’s property or other
personal property which shall remain in the Premises after the termination of
this Lease shall be deemed to have been abandoned and either may be retained by
Landlord as its property or may be disposed of in such a manner as Landlord may
see fit. If such Tenant’s Property or other personal property or any part
thereof shall be sold, Landlord may receive and retain the proceeds of such sale
as the property of Landlord. Any expense incurred by Landlord in removing or
disposing of such Tenant’s Property or other personal property shall be
reimbursed to Landlord by Tenant as Additional Rent on demand.

 

Section 21.02 If the Expiration Date or the date of sooner termination of this
Lease shall fall on a day which is not a business day, then Tenant's obligations
under Section 21.01 shall be performed on or prior to the immediately preceding
business day.

 

Section 21.03 If the Premises are not surrendered upon the termination of this
Lease, Tenant hereby indemnifies Landlord against liability primarily and
directly resulting from delay by Tenant in so surrendering the Premises,
including any claims made by any succeeding tenant or prospective tenant founded
upon such delay.

 

Section 21.04 In the event Tenant remains in possession of the Premises after
the termination of this Lease without the execution of a new lease, Tenant, at
the option of the Landlord, shall be deemed to be occupying the Premises as a
tenant from month to month, at a monthly rental equal to two times the Fixed
Rent and Additional Rent payable during the last month of the Term, subject to
all of the other terms of this Lease insofar as the same are applicable to a
month-to-month tenancy.

 

Section 21.05 Tenant's obligation under this Article shall survive the
termination of this Lease.

 

ARTICLE 22

 

Assignment, Mortgaging and Subletting

 

Section 22.01 Tenant, for itself, its heirs, distributee, executors,
administrators, legal representatives, successors and assigns, expressly
covenants that it shall not assign, mortgage, pledge, or otherwise encumber, all
or any part of its interest in this Lease, sublet the Premises, in whole or in
part, or suffer or permit the Premises or any part thereof to be used or
occupied by others, without the prior written consent of Landlord in each
instance. Any assignment, sublease, mortgage, pledge, encumbrance or transfer in
contravention of the provisions of this Article 22 shall be void.

 

Section 22.02 If Tenant shall, at any time or from time to time, desire to
assign its interest in this Lease or to sublet the Premises, the Tenant shall
submit to Landlord a written request for Landlord's consent to such assignment
or subletting, which request shall be accompanied by the following information:
(i) a true copy of the proposed instrument of assignment or sublease, the
effective or commencement date of which shall be not less than 60 nor more than
180 days after the giving of such notice, and copies of all other agreements
between the parties signed concurrently or in connection with such assignment or
sublease; (ii) a statement setting forth in reasonable detail the name and
address of the proposed assignee or subtenant, the nature of its business and
the proposed uses of the Premises; and (iii) current financial information about
the proposed assignee or subtenant and any guarantor of its obligations,
including, without limitation, its most recent financial statement, and any
other information Landlord may reasonably request with respect to the proposed
assignee or subtenant. Landlord, by notice given to Tenant within sixty (60)
days after receipt of Tenant's request for consent, may terminate this Lease on
a date to be specified in said notice (the "Termination Date"), which date shall
be not earlier than one (1) day before the effective date of the proposed
assignment or subletting nor later than sixty-one (61) days after said effective
date, and, in such event, all rent and additional rent due hereunder shall be
paid and apportioned to such date, and Tenant shall vacate and surrender the
Premises on or before the Termination Date as if it were the Expiration Date. If
Landlord shall so exercise its option to terminate this Lease, Landlord shall
have the right to let all or portions of the Premises to any person (including,
without limitation, Tenant's proposed assignee or subtenant), without any
liability to Tenant.

 

Section 22.03 If Landlord shall not exercise its option to terminate this Lease
pursuant to Section 22.02 above, Landlord shall not unreasonably withhold its
consent to the proposed assignment or subletting for the use expressly permitted
in this Lease, provided that:

 

26

 

 

  (1)       the Premises shall not, without Landlord's prior consent, have been
listed or otherwise publicly advertised for assignment or subletting at a rental
rate lower than the higher of (a) the Fixed Rent and all Additional Rent then
payable, or (b) the then prevailing rental rate for other space in the Building,
and Tenant shall not enter into any sublease at a lower rental rate than the
Fixed Rent and all Additional Rent then payable;

 

  (2)       Tenant shall employ, as exclusive renting agent for subletting and
assignment of this Lease, having the sole and exclusive right to lease,
Landlord's managing agent for the Building or such broker as shall be approved
by Landlord;

 

  (3)       Tenant shall not then be in default hereunder;

 

  (4)       the proposed assignee or subtenant shall have a financial standing,
be of a character be engaged in a business, and propose to use the Premises, in
a manner in keeping with the standards of the Building;

 

  (5)       The proposed assignee or subtenant shall not then be a tenant,
subtenant or assignee of any space in the Building, nor shall the proposed
assignee or subtenant be a person or entity with whom Landlord is then or has
been, within the prior six-month period, negotiating to lease space in the
Building;

 

  (6)       the character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not be likely to increase building
operating expenses, use of elevators, cleaning services or other services in the
Building;

 

  (7)       there shall be no more than one subtenant in the Premises at any
time;

 

  (8)       Tenant shall reimburse Landlord on demand for any costs, including
reasonable attorneys' fees and disbursements, that may be incurred by Landlord
in connection with said assignment or sublease; and

 

  (9)       the proposed assignee or subtenant shall not be any entity which is
entitled to diplomatic or sovereign immunity or which is not subject to service
of process in the State of New York or to the jurisdiction of the courts of the
State of New York and the United States located in New York County.

 

If there is a dispute between Landlord and Tenant as to the reasonableness of
Landlord's refusal to consent to any subletting or assignment, such dispute
shall be determined by arbitration in The City of New York in accordance with
the prevailing rules of the American Arbitration Association. The arbitrators
shall be bound by the provisions of this Lease and shall not add to, subtract
from, or otherwise modify such provisions. Notwithstanding any contrary
provisions hereof, Tenant hereby waives any claim against Landlord for money
damages which it may have based upon any assertion that Landlord has
unreasonably withheld or delayed any consent to any assignment or a subletting
pursuant to this Article. Tenant agrees that, in the event of any such dispute,
its sole remedy shall be an action or proceeding to enforce such provision or
for specific performance.

 

Section 22.04 Every subletting hereunder is subject to the express condition,
and by accepting a sublease hereunder each subtenant shall be conclusively
deemed to have agreed, that if this Lease should be terminated prior to the
Expiration Date or if Landlord should succeed to any portion of Tenant's estate
in the Premises, then at Landlord's election such subtenant shall either
surrender that portion of the Premises to Landlord within sixty (60) days of
Landlord's request therefor, or shall attorn to and recognize Landlord as such
subtenant's landlord under such sublease (except that Landlord shall not be
liable for any previous act or omission of Tenant, nor bound by any modification
of the Sublease not approved in writing by Landlord, nor liable for any security
not received by landlord or any prepaid rent in excess of one month's rent), and
such subtenant shall promptly execute and deliver any instrument Landlord may
reasonably request to evidence such attornment.

 

Section 22.05 Tenant shall deliver to Landlord a copy of each sublease or
assignment made hereunder within ten (10) days after the date of its execution.
Tenant shall remain fully liable for the due and timely performance of all of
Tenant's obligations hereunder notwithstanding any subletting or assignment
provided for herein and, without limiting the generality of the foregoing, shall
remain fully responsible and liable to Landlord for all acts and omissions of
any subtenant, assignee or anyone claiming by, through or under any subtenant or
assignee which shall be in violation of any of the obligations of this Lease,
and any such violation shall be deemed to be a violation by Tenant.
Notwithstanding any assignment and assumption by the assignee of the obligations
of Tenant hereunder, Tenant herein named, and each immediate or remote successor
in interest of Tenant herein named, shall remain liable jointly and severally
(as a primary obligor) with its assignee and all subsequent assignees for the
performance of Tenant's obligations hereunder, and shall remain fully and
directly responsible and liable to Landlord for all acts and omission on the
part of any assignee subsequent to it in violation of any of the obligations of
this Lease.

 

27

 

 

Section 22.06 Each sublease shall be in form and content satisfactory to
Landlord, and shall contain provisions setting forth the matters contained in
Section 22.04 above, and further provisions that: (i) the sublease is subject
and subordinate to this Lease and all amendments and modifications hereof, and
(ii) the sublease shall not be assigned, transferred, pledged, mortgaged or
encumbered by the subtenant, in whole or in part, nor shall the sublet premises
be further sublet or used or occupied by persons other than the subtenant,
without the prior written consent of Landlord in each instance. No subletting
shall end later than one day before the Expiration Date of this Lease.

 

Section 22.07 No assignment of Tenant's interest in this Lease shall be binding
upon Landlord unless the assignee shall execute, acknowledge and deliver to
Landlord an agreement, in form and substance satisfactory to Landlord, whereby
such assignee agrees unconditionally to be personally bound by and to perform
all of the obligations of Tenant hereunder and further expressly agrees that
notwithstanding such assignment the provisions of this Article shall continue to
be binding upon such assignee with respect to all future assignments and
transfers.

 

Section 22.08 If Landlord shall have consented to any assignment or subletting,
or if there is any transfer of this Lease by operation of law or otherwise, and
if Tenant shall receive any consideration from its assignee or subtenant for or
in connection with the assignment of Tenant's interest in this Lease or the
subletting of the Premises or any part thereof, as the case may be, or if Tenant
shall sublet the Premises or a part thereof at a rental rate (including
additional rent) which shall exceed the rental rate payable hereunder
(explicitly excluding sums paid for the sale or rental of Tenant's fixtures,
leasehold improvements, equipment, furniture or other personal leasehold
property), then Tenant shall pay to Landlord, as Additional Rent hereunder, 50%
of the amount of such excess after deducting the actual reasonable expenses of
Tenant in connection with such assignment or sublease for broker’s fees,
attorney’s fees, tenant allowances and abatement of rent. In the case of a
subletting of less than the entire Premises, the above calculation of rental
rates shall be made on a per square foot basis.

 

Section 22.09 If Tenant or any general partner of Tenant is ever a partnership
or corporation or other entity, the provisions of this lease limiting or
prohibiting the assignment hereof or subletting of the Premises shall be deemed
to have been violated by (i) the transfer or transfers of a partnership
interest, stock ownership or other equity interest, or (ii) the issuance of new
such partnership or stock interests, or (iii) the merger, dissolution or
liquidation, in or of Tenant, or any entity which is a general partner of
Tenant, whether voluntarily or by operation of law, if such happening or
happenings, individually or in the aggregate result in (a) the admission of a
new general partner of Tenant, or (b) a change in control (hereinafter defined )
of Tenant or any general partner of Tenant. As used in the preceding sentence
the term "control" shall mean actual operating control of Tenant's ordinary
business operations or a beneficial ownership interest (direct or indirect) of
50% or more in Tenant or any general partner of Tenant. Throughout the term of
this Lease, within ten (10) days after request by Landlord, Tenant will advise
Landlord by sworn statement in writing as to the identity and ownership
interests of its shareholders, partners and other principals.

 

Section 22.10 In the event that Tenant fails to execute and deliver any
assignment or sublease to which Landlord consented under the provisions of this
Article within forty-five (45) days after the giving of such consent, then
Tenant shall again comply with all of the provisions of this Article before
assigning its interest in this Lease or subletting the Premises.

 

Section 22.11 The consent of Landlord to an assignment or a subletting shall not
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting.

 

Section 22.12 If Tenant's interest in this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, upon
default by Tenant, Landlord may collect rent from the assignee, subtenant or
occupant and apply the net amount collected to the rental herein reserved, but
no such assignment, subletting, occupancy or collection shall be deemed a waiver
of the provisions of this Article or of any default hereunder or the acceptance
of the assignee, subtenant or occupant as Tenant, or a release of Tenant from
the further observance or performance by Tenant of all of the covenants,
conditions, terms and provisions on the part of Tenant to be performed or
observed.

 

Section 22.13 Tenant agrees to forever indemnify and hold harmless Landlord from
and against the claims of any proposed subtenant or assignee relating to
Landlord's response to Tenant's request for consent to an assignment or
subletting, and claims of any broker who alleges to have played any part in
bringing about a proposed sublease or assignment in each case whether or not
such sublessor assignment shall be consented to by Landlord and/or consummated,
and against all losses, damages, costs and expenses incurred by Landlord
(including, without limitation, attorneys fees) relating to or resulting from
such claims.

 

Section 22.14 The listing or posting of any name, other than that of Tenant,
whether on the door or exterior wall of the Premises, the Building’s tenant
directory in the lobby or elevator, or elsewhere, shall not:

 

   (i) Constitute a waiver of Landlord’s right to withhold consent to any sublet
or assignment pursuant to this Article 22.

 

28

 

 

   (ii) Be deemed an implied consent by Landlord to any sublet of the Premises
or any portion thereof, to any assignment or transfer of the Lease, or to any
unauthorized occupancy of the Premises, except in accordance with the express
terms of the Lease; or

 

Section 22.15 Notwithstanding anything to the contrary contained in Article 22,
Tenant shall have the privilege, subject to the terms and conditions hereinafter
set forth without the consent of Landlord (and without Landlord having the right
set forth in Section 22.02) to assign its interest in this Lease (i) to a
purchaser of all or substantially all of Tenant's assets or stock or pursuant to
a merger or consolidation (provided such purchaser shall have also assumed
substantially all of Tenant's liabilities), or (ii) to a corporation or
partnership entity or limited liability company which shall control, be under
the control of, or be under common control with, Tenant or its principals (the
term "control" as used herein shall be deemed to mean ownership of more than 50%
of the outstanding voting stock of a corporation, or other majority equity and
controlling interest if the assignee is not a corporation) (any such entity
being a "Related Entity"). Tenant may, without consent of Landlord, also
sublease all or any portion of the Premises to any corporation or other entity
which is a Related Entity only for so long as such corporation or other entity
shall remain a Related Entity. Any assignment or subletting described above may
be made upon the condition that (A) the principal purpose of such assignment or
sublease is not the acquisition of Tenant's interest in this Lease (except if
such assignment or sublease is made to a Related Entity and is made for a valid
business purpose) and (B) no such assignment shall be valid unless Tenant shall,
within ten (10) business days after execution thereof, deliver to Landlord (x) a
duplicate original instrument of assignment in form and substance reasonably
satisfactory to Landlord, duly executed by the Tenant and (y) a duplicate
original instrument in form and substance reasonably satisfactory to Landlord,
duly executed by the assignee, in which such assignee shall assume observance
and performance of, and agree to be bound by, all of the terms, covenants and
conditions of this Lease on Tenant's part to be observed and performed and (C)
no such sublease shall be valid unless Tenant shall, within ten (10) business
days after the execution thereof, deliver to Landlord a duplicate original
sublease in form and substance reasonably satisfactory to Landlord, duly
executed by Tenant and subtenant. If at any time following such subletting to a
Related Entity, such subtenant shall cease to be a Related Entity, then Tenant
shall not more than ten (10) business days after the date such subtenant shall
cease to be a Related Entity, deliver to Landlord a duplicate original
instrument or assignment and assumption in form and substance reasonably
satisfactory to Landlord duly executed by such subtenant and Tenant terminating
such sublease. If at any time following such assignment to a Related Entity,
such assignee shall cease to be a Related Entity, then Tenant shall not more
than ten (10) business days after the date such assignee shall cease to be a
Related Entity, deliver to Landlord a duplicate original instrument of
assignment and assumption in form and substance reasonably satisfactory to
Landlord duly executed by such assignee and Tenant whereby the assignee shall
assign this Lease and right such assignee may have hereunder to Tenant.

 

ARTICLE 23

 

Subordination and Attornment

 

Section 23.01 This Lease and all rights of Tenant hereunder are and shall be
subject and subordinate in all respects to (a) all present and future ground
leases, operating leases, superior leases, overriding leases and underlying
leases and grants of term of the Land and the Building or any portion thereof
(collectively, including the applicable items set forth in subdivision (d) of
this Section 23.01, the "Superior Lease"), (b) all mortgages and building loan
agreements, including leasehold mortgages and spreader and consolidation
agreements, which may now or hereafter affect the Land, the Building or the
Superior Lease (collectively, including the applicable items set forth in
subdivisions (c) and (d) of this Section 23.01, the "Superior Mortgage") whether
or not the Superior Mortgage shall also cover other lands or buildings or leases
except that a mortgage on the Land only shall not be a Superior Mortgage so long
as there is in effect a Superior Lease which is not subordinate to such
mortgage, (c) each advance made or to be made under the Superior Mortgage, (d)
all renewals, modifications, replacements, supplements, substitutions and
extensions of the Superior Lease and the Superior Mortgage and all spreader and
consolidations of the Superior Mortgage and (e) the Declaration. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute and deliver, at its own cost and expense, any instrument,
in recordable form if requested, that Landlord, the Superior Lessor or the
Superior Mortgagee may reasonably request to evidence such subordination; and if
Tenant fails to execute, acknowledge or deliver any such instrument within 10
days after the request therefor, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant's attorney-in-fact, coupled with an interest, to
execute, acknowledge and deliver any such instruments for and on behalf of
Tenant.

 

Section 23.02 Landlord hereby notifies Tenant that this Lease may not be
cancelled or surrendered, or modified or amended so as to reduce the rent,
shorten the Term or adversely affect in any other respect to any material extent
the rights of Landlord hereunder and that Landlord may not accept prepayments of
any installments of rent except for prepayments in the nature of security for
the performance of Tenant's obligations hereunder, without the consent of the
Superior Lessor and the Superior Mortgagee in each instance, except that said
consent shall not be required for the institution or prosecution of any action
or proceedings against Tenant by reason of a default on the part of Tenant under
the terms of this Lease.

 

29

 

 

Section 23.03 If, at any time prior to the termination of this Lease, the
Superior Lessor or the Superior Mortgagee or any person, or the Superior
Lessor's or Superior Mortgagee's or such person's successors or assigns (the
Superior Lessor, Superior Mortgagee and any such person or successor or assign
being herein collectively referred to as "Successor Landlord") shall succeed to
the rights of Landlord under this Lease through possession or foreclosure or
delivery of a new lease or deed or otherwise, Tenant agrees, at the election and
upon request of any such Successor Landlord, to fully and completely attorn,
from time to time, to and recognize any such Successor Landlord, as Tenant's
landlord under this Lease upon the then executory terms of this Lease; provided
such Successor Landlord shall agree in writing to accept Tenant's attornment.
The foregoing provision of this Section shall inure to the benefit of any such
Successor Landlord, shall apply notwithstanding that, as a matter of law, this
Lease may terminate upon the termination of the Superior Lease, shall be self-
operative upon any such demand, and no further instrument shall be required to
give effect to said provisions. Tenant, however, upon demand of any such
Successor Landlord agrees to execute, from time to time, instruments to evidence
and confirm the foregoing provisions of this Section satisfactory to any such
Successor Landlord, acknowledging such attornment and setting forth the terms
and conditions of its tenancy and Tenant hereby constitutes and appoints
Landlord attorney-in-fact for Tenant to execute any such instrument for and on
behalf of Tenant, such appointment being coupled with an interest. Upon such
attornment this Lease shall continue in full force and effect as a direct lease
between such Successor Landlord and Tenant upon all of the then executory terms
of this Lease except that such Successor Landlord shall not be (a) liable for
any previous act or omission or negligence of Landlord under this Lease; (b)
subject to any counterclaim, defense or offset, not expressly provided for in
this Lease and asserted with reasonable promptness, which theretofore shall have
accrued to Tenant against Landlord; (c) obligated to perform any Work; (d) bound
by any previous modification or amendment of this Lease or by any previous
prepayment of more than one month's rent, unless such modification or prepayment
shall have been approved in writing by the Superior Lessor or the Superior
Mortgagee through or by reason of which the Successor Landlord shall have
succeeded to the rights of Landlord under this Lease; (e) obligated to repair
the Premises or the Building or any part thereof, in the event of total or
substantial total damage beyond such repair as can reasonably be accomplished
from the net proceeds of insurance actually made available to Successor
Landlord; or (f) obligated to repair the Premises or the Building or any part
thereof, in the event of partial condemnation beyond such repair as can
reasonably be accomplished from the net proceeds of any award actually made
available to Successor Landlord, as consequential damages allocable to the part
of the Premises or the Building not taken. Nothing contained in this Section
shall be construed to impair any right otherwise exercisable by any such owner,
holder or lessee.

 

Section 23.04 If any act or omission by Landlord would give Tenant the right,
immediately or after lapse of time, to cancel or terminate this Lease or to
claim a partial or total eviction, Tenant will not exercise any such right until
(a) it has given written notice of such act or omission to each Superior
Mortgagee and each Superior Lessor, whose name and address shall have previously
been furnished to Tenant, by delivering notice of such act or omission addressed
to such party at its last address so furnished and (b) a reasonable period for
remedying such act or omission shall have elapsed following such giving of
notice and following the time when such Superior Mortgagee or Superior Lessor
shall have become entitled under such Superior Mortgage or Superior Lease, as
the case may be, to remedy the same (which shall in no event be less than the
period to which Landlord would be entitled under this Lease to effect such
remedy) provided such Superior Mortgagee or Superior Lessor shall, with
reasonable diligence, give Tenant notice of intention to, and commence and
continue to, remedy such act or omission or to cause the same to be remedied.

 

ARTICLE 24

 

Access, Changes In Building Facilities

 

Section 24.01 Nothing herein contained shall be construed as a letting by
Landlord to Tenant of (a) the faces of exterior walls, (b) the space above the
hung ceiling of the Premises, and below the underside of the floor slab of any
higher floor, (c) the space below the underside of the Premises, (d) the land
below the sub-base of or air rights above, the Premises or the Building, (e) the
roof, or (f) the common areas and facilities of the Building. All parts (except
surfaces facing the interior of the Premises ) of all walls, windows and doors
bounding the Premises, (including exterior Building walls, core corridor walls
and doors and any core corridor entrance) any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or
other utilities, sinks or other Building facilities, and the use thereof, as
well as access thereto through the Premises for the purpose of operation,
maintenance, decoration and repair, are reserved to Landlord.

 

Section 24.02 Tenant shall permit Landlord to install, use, replace and maintain
pipes, ducts and conduits within the demising walls, bearing columns and
ceilings of the Premises, provided that Landlord shall not unreasonably
interfere with Tenant's use of the Premises or the conduct of Tenant's business.

 

30

 

 

Section 24.03 Landlord or Landlord's agent shall have the right, upon request
upon reasonable advance notice (except in emergency under clause (ii) hereof) to
enter and/or pass through the Premises or any part thereof, at reasonable times
during reasonable hours, in the presence of a representative of Tenant (i) to
examine the Premises and to show them to the fee owners, lessors of superior
leases, holders of superior mortgages, or prospective purchasers, mortgagees or
lessees of the Building as an entirety, and (ii) for the purpose of making such
repairs or changes in or to the Premises or in or to its facilities, as may be
provided for by this Lease or as may be mutually agreed upon by the parties or
as Landlord may be required to make by law or in order to repair and maintain
said structure or its fixtures or facilities. Such work shall be done in a
first-class manner and so as not to unreasonably interfere with or impair
Tenant's decorations, layout or use of the demised premises or to diminish the
area of the demised premises (other than a de minimus amount) or reduce the
ceiling height of the demised premises (other than a de minimus amount). Any
such work shall be performed during such hours and in such a manner as to
minimize interference with the conduct of Tenant's business and to safeguard
Tenant's property; provided, however, that Landlord shall have no obligation to
employ contractors or labor at so-called overtime or other premium pay rates.
Following the completion of any of the foregoing work, Landlord shall promptly
repair and restore the demised premises to substantially the same condition
existing prior to the performance of such work. Landlord shall be allowed to
take all materials into and upon the Premises that may be required for such
repairs, changes, repainting or maintenance, without liability to Tenant, but
Landlord shall not unreasonably interfere with Tenant's use of the Premises or
the conduct of Tenant’s business, in which case Landlord shall be liable for the
reasonable cost of repairing any damage occasioned thereby. Landlord shall also
have the right to enter on and/or pass through the Premises, or any part
thereof, at such times as such entry shall be required by circumstances of
emergency affecting the Premises or said structure, in which case Landlord shall
be liable for the reasonable cost of repairing any damage occasioned thereby.

 

Section 24.04 During the period of eighteen (18) months prior to the Expiration
Date Landlord may exhibit the Premises to prospective tenants, provided that
Landlord shall not unreasonably interfere with Tenant’s use of the Premises.

 

Section 24.05 Landlord reserves the right, at any time, without incurring any
liability to Tenant therefor, to make such changes in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators, and stairways thereof, as it may deem necessary
or desirable, provided that Landlord shall not unreasonably interfere with
Tenant’s use of the Premises.

 

ARTICLE 25

 

Inability to Perform

 

Section 25.01 This Lease and the obligations of Tenant to pay rent and perform
all of the terms of this Lease on the part of Tenant to be performed shall in no
way be affected because Landlord is unable or delayed in fulfilling any of its
obligations under this Lease or by reason of Force Majeure, provided that
Landlord provides notice to Tenant of the delay and reason therefore that is
beyond Landlord’s reasonable control, and continues to provide Tenant with
periodic updates. Landlord shall in each instance exercise reasonable diligence
to effect performance when and as soon as possible, without unreasonable further
delay. However, Landlord shall be under no obligation to employ overtime labor.

 

ARTICLE 26

 

Legal Proceedings; Waiver of Counterclaims and Jury Trial

 

Section 26.01 In the event Landlord commences any summary proceeding or action
for non-payment of rent, Tenant covenants and agrees that it will not interpose,
by consolidation of actions or otherwise, any counterclaim or other claim
seeking affirmative relief of whatsoever nature or description in any such
proceeding, except for claims inter-related to the claims in the main litigation
or mandatory counterclaims.. To the extent permitted by applicable law, Landlord
and Tenant hereby waive trial by jury in any action or proceeding, and with
respect to any claim asserted in any such action or proceeding, brought by
either of the parties against the other on any matter whatsoever arising out of
or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises, any claim of injury or
damage, or any emergency or other statutory remedy with respect thereto. Tenant
hereby represents to Landlord that it is not entitled, directly or indirectly,
to diplomatic or sovereign immunity and Tenant agrees that in all disputes
arising, directly or indirectly out of this Lease, Tenant shall be subject to
service of process in, and the jurisdiction of the courts of, the State of New
York. The provisions of this Article shall survive the Expiration Date or sooner
termination of this Lease.

 

31

 

 

ARTICLE 27

 

No Other Waiver

 

Section 27.01 The failure of either party to insist in any instance upon the
strict performance of any term of this Lease, or to exercise any right herein
contained, shall not be construed as a waiver or relinquishment for the future
of the performance of such obligation of this Lease or of the right to exercise
any such right, but the same shall continue and remain in full force and effect
with respect to any subsequent breach, act or omission.

 

Section 27.02 The following specific provisions of this Section shall not limit
the generality of the provisions of this Article:

 

  (a) No agreement to accept a surrender of all or any part of the Premises or
this Lease shall be valid unless in writing and signed by Landlord. No delivery
of keys shall operate as a termination of this Lease or a surrender of the
Premises or this Lease. Without limiting the generality of the preceding
sentence, if, subject to the provisions of Article 22, Tenant shall at any time
request Landlord to sublet the Premises for Tenant's account, Landlord or
Landlord's agent is authorized to receive said keys for such purpose without
releasing Tenant from any of its obligations under this Lease, and Tenant hereby
releases Landlord from any liability for loss or damage to any of Tenant's
Property in connection with such subletting.

 

  (b) The receipt or acceptance by Landlord of rent with knowledge of breach by
Tenant of any term of this Lease shall not be deemed a waiver of such breach.

 

  (c) No payment by Tenant or receipt by Landlord of a lesser amount than the
correct rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or any accompanying letter be deemed
to effect or evidence an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord's right to recover the balance or
pursue any other right of Landlord.

 

  (d) Neither any option granted to Tenant in this Lease or in any collateral
instrument to renew or extend the Term, nor the exercise of any such option by
Tenant, shall prevent Landlord from exercising any option or right granted or
reserved to Landlord in this Lease or in any collateral instrument or that
Landlord may otherwise have, to terminate this Lease or any renewal or extended
term. Any termination of this Lease shall serve to terminate any such renewal or
extension, whether or not Tenant shall have exercised any option to renew or
extend the Term. Any such option or right on the part of Landlord to terminate
this Lease shall continue during any extension or renewal of the Term. No option
granted to Tenant to renew or extend the Term shall be deemed to give Tenant any
further option to renew or extend the Term.

 

  (e) No waiver by Landlord in favor of any other tenant or occupant of the
Building shall constitute a waiver in favor of the Tenant named herein.

 

ARTICLE 28

 

Arbitration

 

Section 28.01 Either party may request arbitration of any matter in dispute
wherein arbitration is expressly provided in this lease as the appropriate
remedy. The party requesting arbitration shall do so by giving notice to that
effect to the other party, and both parties shall promptly thereafter jointly
apply to the American Arbitration Association (or any organization successor
thereto) in the City and County of New York, Borough of Manhattan, for the
appointment of a single arbitrator.

 

Section 28.02 The arbitration shall be conducted in accordance with the then
prevailing rules of the American Arbitration Association (or any organization
successor thereto) in the City and County of New York, Borough of Manhattan. In
rendering such decision and award, the arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Lease.

 

Section 28.03 If for any reason whatsoever a written decision and award of the
arbitrator shall not be rendered within ninety (90) days after the appointment
of such arbitrator, then at any time thereafter before such decision and award
shall have been rendered either party may apply to the Supreme Court of the
State of New York or to any other court having jurisdiction and exercising the
functions similar to those now exercised by such court, by action, proceeding or
otherwise (but not by a new arbitration proceeding) as may be proper to
determine the question in dispute consistently with the provisions of this
Lease.

 

32

 

 

Section 28.04 All the expenses of the arbitration shall be borne by the parties
equally.

 

ARTICLE 29

 

Quiet Enjoyment

 

Section 29.01 If, and so long as, Tenant pays the rent and keeps, observes and
performs each and every term of this Lease on the part of Tenant, to be kept,
observed and performed, Tenant shall peaceably and quietly enjoy the Premises
throughout the Term without hindrance by Landlord or any person lawfully
claiming through or under Landlord, subject to the terms of this Lease and of
the Superior Lease and the Superior Mortgage.

 

This covenant shall be construed as a covenant running with the Land and shall
not be construed as a personal covenant or obligation of Landlord, except to the
extent of Landlord's interest in this lease and then subject to the terms of
Section 43.02.

 

ARTICLE 30

 

Rules and Regulations

 

Section 30.01 Tenant and its employees, agents, invitees and licensees shall
faithfully observe and strictly comply with, and shall not permit violation of,
the Rules and Regulations annexed hereto as Exhibit E, and such changes therein
and additions thereto as Landlord hereafter may make and communicate to Tenant
("Rules and Regulations"). Tenant's right to dispute the reasonableness of any
changes in the Rules and Regulations and additional Rules and Regulations shall
be deemed waived unless asserted to Landlord within 30 days after Landlord shall
have given Tenant notice of the adoption of any such additional Rules and
Regulations. In case of any conflict or inconsistency between the provisions of
this Lease and any Rules and Regulations, the provisions of this Lease shall
control. Landlord shall have no duty or obligation to enforce any Rule or
Regulation, or any term, covenant or condition of any lease, against any other
tenant, and Landlord's failure or refusal to enforce any Rule or Regulation, or
any term, covenant or condition of any other lease against any other tenant
shall be without liability of Landlord to Tenant. Landlord shall not
discriminate against Tenant in the enforcement of the Rules and Regulations, nor
shall Tenant be required to comply with any Rules and Regulations which would
prevent Tenant's permitted use hereunder of the Premises.

 

Section 30.02 Notwithstanding anything to the contrary in any of the Rules and
Regulations, whenever Landlord shall claim by notice to Tenant that Tenant is
violating any of the provisions of the Rules and Regulations and Tenant shall in
good faith dispute such claim to Landlord within 10 days after service of
Landlord's notice of the violation, the dispute shall be determined by
arbitration pursuant to Article 28.

 

ARTICLE 31

 

Building Name

 

Section 31.01 The Building may be designated and known by any name or address
Landlord may choose and such designated name or address may be changed from time
to time in Landlord's sole discretion. Tenant agrees not to refer to the
Building by any name or address other than as designated by Landlord. The
Building may be named after any person, firm or otherwise, whether or not such
name is, or resembles, the name of a tenant of the Building. In no event shall
Tenant use, in connection with its business or otherwise, any photographic or
other type of representation of the Building. In the event the Building is named
after any person, firm or otherwise. Tenant, in connection with its business or
otherwise, shall not refer to the Building by such name but shall only use the
street address of the Building.

 

33

 

 

ARTICLE 32

 

Shoring; No Dedication

 

Section 32.01 If an excavation or other substructure work shall be undertaken or
authorized upon the land adjacent to the Building or in the vaults beneath the
Building or in subsurface space adjacent to said vaults, Tenant, without
liability on the part of Landlord therefor, shall upon reasonable prior notice
by Landlord to Tenant (except in the event of an emergency) afford Landlord or
the person causing such excavation or other substructure work, license to enter
upon the Premises for the purpose of doing such work as Landlord or such person
shall deem necessary to protect any of the walls or structures of the Building
or surrounding land from injury or damage and to support the same by proper
foundations, pinning and/or underpinning, and, except in case of emergency,
Landlord shall endeavor to have such entry accomplished during reasonable hours
in the presence of a representative of Tenant, who shall be designated by Tenant
promptly upon Landlord's request. Such license to enter shall be without
liability of Landlord to Tenant.

 

Section 32.02 Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use.

 

ARTICLE 33

 

Notice of Accidents

 

Section 33.01 Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of any accident, emergency, occurrence for which Landlord might be
liable, fire or other casualty and all damages to or defects in the Premises,
the Building or the Building Equipment for the repair of which Landlord might be
responsible or which constitutes Landlord's property. Such notice shall be given
in accordance with Article 39.

 

ARTICLE 34

 

Vaults

 

Section 34.01 No vaults, vault space or other space not within the property line
of the Building is leased hereunder notwithstanding anything contained in or
indicated on any sketch, blueprint or plan, or elsewhere in this Lease to the
contrary. Landlord makes no representation as to the location of the property
line of the Building. All vaults and vault space and all other space not within
the property line of the Building, which Tenant may be permitted to use and/or
occupy, are to be used and/or occupied under a license revocable by Landlord on
10 days' notice to Tenant, and if any such license shall be revoked by Landlord,
or if the amount of any such vaults, vault space or other space shall be
diminished or required by any federal, state or municipal authority or public
utility, Landlord shall be without liability to Tenant. Any fee, tax or charge
imposed by any governmental authority for any such vault, vault space or other
space, to the extent actually used by Tenant, shall be paid by Tenant, as
Additional Rent, within five (5) days after Landlord's demand therefor.

 

ARTICLE 35

 

Brokerage

 

Section 35.01 Tenant represents that in the negotiation of this Lease it dealt
with no brokers other than JRT Realty Group, Inc. and Winslow & Company LLC and
that as far as Tenant is aware said brokers are the sole brokers who negotiated
this Lease. Landlord agrees to pay said brokers a commission in accordance with
a separate agreement. Tenant hereby indemnifies Landlord against liability
arising out of any inaccuracy or alleged inaccuracy of the above representation.
Landlord shall have no liability for brokerage commissions arising out of an
assignment or a sublease by Tenant and Tenant shall and does hereby indemnify
Landlord and hold it harmless from any and all liability for brokerage
commissions arising out of any such assignment or sublease. The covenants,
representations and agreements of Tenant set forth in this Section 35.01 shall
survive the termination of this Lease.

 

34

 

 

ARTICLE 36

 

Security Deposit

 

Section 36.01 Tenant has deposited with Landlord the sum of $45,658.66 (if by
check subject to collection) or by Letter of Credit as security for the full and
punctual performance by Tenant of all of the terms of this Lease. Landlord shall
deposit such security deposit in an interest bearing account in a financial
institution to be selected by Landlord in its sole discretion. Landlord shall be
entitled to receive as an administrative expense, a sum equal to one (1%)
percent per annum (but only in the event annual interest on such account is in
excess of one (1%) percent per annum) upon such security deposit, the interest
to be credited to Tenant annually. In the event Tenant defaults in the
performance of any of the terms of this Lease, including the payment of rent,
Landlord may after written notice to Tenant, use, apply or retain the whole or
any part of the security so deposited or may notify the Issuing Bank (as defined
in Section 36.02) and thereupon receive all or a portion of the monies
represented by said Letter of Credit, and may use, apply or retain the whole or
any part of such proceeds, as the case may be, to the extent required for the
payment of any rent or for any sum which Landlord may expend or may be required
to expend by reason of Tenant's default in respect of any of the terms of this
Lease, including any damages or deficiency in the re-letting of the Premises,
whether accruing before or after summary proceedings or other re-entry by
Landlord. In the case of every such use, application or retention, Tenant shall,
on demand, pay to Landlord the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount. as security for the full and punctual performance by Tenant of
all of the terms of this Lease. If Tenant shall fully and punctually comply with
all of the terms of this Lease, the cash security, or the Letter of Credit, as
the case may be, together with any accrued interest thereon, less any
administrative expenses to which Landlord is entitled pursuant to this Article
36, shall be promptly returned to Tenant after the termination of this Lease and
delivery of exclusive possession of the Premises to Landlord. In the event of a
sale or lease of the building, Landlord shall have the right to transfer the
cash security, or the Letter of Credit, as the case may be, to the vendee or
lessee and Landlord shall ipso facto be released by Tenant from all liability
accruing from and after the date of such transfer for the return of such
security; and Tenant agrees to look solely to the new landlord for the return of
said security; and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new landlord. Tenant shall not
assign or encumber or attempt to assign or encumber the monies deposited herein
as security and neither Landlord nor its successors or assigns shall be bound by
any such assignment, encumbrance or attempted assignment or encumbrance. Tenant
shall contemporaneously with its execution of this Lease, deliver to Landlord a
duly executed IRS form W-9 setting forth Tenant’s social security number or
employer identification number, as the case may be (or such other forms as may
from time to time be promulgated by the Internal Revenue Service for such
purpose).

 

Section 36.02 In lieu of a cash deposit, Tenant may deliver to Landlord a clean
and irrevocable Letter of Credit issued by and drawn upon any commercial bank
which is a member of the New York Clearing House Association with offices for
banking purposes in the City of New York (the “Issuing Bank”), which is
satisfactory to Landlord and which satisfies both the Minimum Rating Agency
Threshold (as hereinafter defined) and the Minimum Capital Threshold (as
hereinafter defined). The “Minimum Rating Agency Threshold” shall mean that the
Issuing Bank has outstanding unsecured, uninsured and unguaranteed senior
long-term indebtedness that is then rated (without regard to qualification of
such rating by symbols such as “+” or “-” or numerical notation) “Baa” or better
by Moody’s Investors Service, Inc. and/or “BBB” or better by Standard & Poor’s
Rating Services, or a comparable rating by a comparable national rating agency
designated by Landlord in its discretion. The “Minimum Capital Threshold” shall
mean that the Issuing Bank has combined capital, surplus and undivided profits
of not less than $2,000,000,000.

 

If, at any time or from time to time, Landlord determines that an Issuing Bank
(i) no longer satisfies the Minimum Rating Agency Threshold, (ii) no longer
satisfies the Minimum Capital Threshold, (iii) has been seized or closed by the
Federal Reserve Board, the Federal Deposit Insurance Corporation, the Office of
the Comptroller of the Currency, or another governmental or regulatory agency or
authority, (iv) has become insolvent, or (v) is unwilling or unable to honor the
Letter of Credit or to perform its obligations to honor a draw upon the Letter
of Credit, then within five (5) days after demand, Tenant shall deliver to
Landlord a replacement Letter of Credit, issued by a replacement Issuing Bank
which satisfies the Minimum Rating Agency Threshold and the Minimum Capital
Threshold and is otherwise satisfactory to Landlord in its discretion.

 

35

 

 

Said Letter of Credit shall have a term of not less than one year, be in form
and content reasonably satisfactory to Landlord and substantially in the form
set forth in Exhibit H, be for the account of Landlord and be in the amount set
forth in Sections 36.01. Tenant shall be required to maintain the Letter of
Credit in full force and effect throughout the term of the Lease and the final
expiry date for said Letter of Credit shall be no earlier than six months
following the Expiration Date of the Lease. The Letter of Credit shall provide
that it shall be deemed automatically renewed, without amendment, for
consecutive periods of one year each thereafter during the term of this Lease,
unless the Issuing Bank sends notice (the “Non-Renewal Notice”) to Landlord by
certified mail, return receipt requested, not less than thirty (30) days next
preceding the expiration date of the Letter of Credit that it elects not to have
such Letter of Credit renewed. Landlord shall have the right, upon its receipt
of the Non-Renewal Notice, by sight draft to the Issuing Bank, to receive the
monies represented by the existing Letter of Credit and to hold such proceeds
pursuant to Article 36 as cash security in accordance with the provisions of
Section 36.01 or until a new Letter of Credit meeting the requirements of this
Section 36.02 shall be tendered.

 

ARTICLE 37

 

Window Cleaning

 

Section 37.01 Tenant will not clean nor require, permit, suffer or allow any
window in the Premises to be cleaned from the outside in violation of Section
202 of the Labor Law or any other applicable law or of the Rules of the Board of
Standards and Appeals, or of any other Board or body having or asserting
jurisdiction.

 

ARTICLE 38

 

Consents

 

Section 38.01 Wherever it is specifically provided in this Lease that a party's
consent is not to be unreasonably withheld, a response to a request for such
consent shall also not be unreasonably delayed. If either Landlord or Tenant
considers that the other has unreasonably withheld or delayed a consent, it
shall so notify the other party within 10 days after receipt of notice of denial
of the requested consent or, in case notice of denial is not received, within 20
days after making its request for the consent.

 

Section 38.02 Tenant hereby waives any claim against Landlord which it may have
based upon any assertion that Landlord has unreasonably withheld or unreasonably
delayed any such consent, and Tenant agrees that its sole remedy shall be an
action or proceeding to enforce any such provision or for specific performance,
injunction or declaratory judgment. In the event of such determination, the
requested consent shall be deemed to have been granted; however, Landlord shall
have no liability to Tenant for its refusal or failure to give such consent. The
sole remedy for Landlord's unreasonably withholding or delaying of consent shall
be as provided in this Section.

 

Section 38.03 Notwithstanding anything to the contrary provided in this Lease,
in any instance where the consent of the Superior Lessor and/or the Superior
Mortgagee is required Landlord shall not be required to give its consent until
and unless the Superior Lessor and/or the Superior Mortgagee has given its
consent.

 

ARTICLE 39

 

Notices

 

Section 39.01 A. Except as otherwise expressly provided in this Lease or
pursuant to any Legal Requirement, any bills, statements, notices, demands,
requests, consents or other communications (collectively, "notices") given or
required to be given under or in connection with this Lease or pursuant to any
Legal Requirement shall be effective only if in writing and,

 

(a) if to Tenant, then, at the option of Landlord, (i) sent by registered or
certified mail, return receipt requested, postage prepaid, addressed to Tenant's
address as set forth in this Lease if mailed prior to the Commencement Date or
at the Building if subsequent to the Commencement Date, or to such other address
as Tenant may designate for such purpose by like notice, or (ii) delivered
personally to Tenant, (b) if to Landlord, sent by registered or certified mail,
return receipt requested, postage prepaid, to Landlord's address as set forth in
this Lease, or to such other or further address or addresses as Landlord may
designate for such purpose by like notice; or (c) if to any other person, sent
by registered or certified mail, return receipt requested and postage prepaid
addressed to such person's last known principal address or to such other address
as such person may designate to Landlord and Tenant as its address for such
purpose by like notice.

 

B. Notices shall be deemed to have been rendered or given (a) on the date
delivered, if delivered to Tenant personally, or (b) on the date mailed, if
mailed as provided in this Section, unless mailed outside of The City of New
York, in which case it shall be deemed to have been rendered or given 3 business
days after mailing. Notices given by counsel for either party or by Landlord’s
managing agent, JRT Realty Group, Inc. shall be deemed valid notices if
addressed and sent in accordance with the provisions of this Article.

 

36

 

 

ARTICLE 40

 

Definitions; Construction of Terms

 

Section 40.01 For the purposes of this Lease and all agreements supplemental to
this Lease:

 

  (a) "Additional Rent" shall have the meaning given in Section 3.01A.

 

  (b) "after hours" shall have the meaning given in Section 12.02.

 

  (c) "Basic Construction of the Building" mean in addition to the structure
itself, the mechanical and electrical systems and the distribution thereof to
locations from which each floor can be served, and the elevators, lobby and
other common areas, and any other necessary construction, excepting only any
materials or work to finish any portion for occupancy by particular tenants.

 

  (d) "Building" shall have the meaning given in Section 1.01.

 

  (e) "Building Equipment" shall mean all machinery, apparatus, equipment,
personal property, fixtures and systems, of every kind and nature whatsoever now
or hereafter attached to or used in connection with the operation or maintenance
of the Building, including all electrical, heating, mechanical, sanitary,
sprinkler, utility, power, plumbing, cleaning, fire prevention, refrigeration,
ventilating, air cooling, air conditioning, elevator and escalator systems,
apparatus and equipment, and any and all renewals and replacements of any
thereof; but excluding, however, (i) Tenant's Property, (ii) property of any
other tenant, (iii) property of contractors servicing the Building and (iv)
improvements for water, gas, steam and electricity and other similar equipment
owned by any public utility company or any governmental agency or body.

 

  (f) "business days" and "business hours" shall have the respective meanings
given in Section 12.01.

 

  (g) "Commencement Date" shall have the meaning given in Section 2.01A.

 

  (h) "Expiration Date" shall have the meaning given in Section 2.01A.

 

  (i) "Declaration" shall mean the Declaration, dated July 27, 1981, made by
Landlord, recorded in the Office of the Register of the City of New York on
August 20, 1981, as No. 10726 in Reel 579 of conveyances at page 1641. The
Declaration requires, among other things, that in the event the building known
as 155 East 48th Street, New York, New York or the building now known as 150
East 49th Street, New York, New York shall be altered or reconstructed so as to
come within a certain distance of the exterior wall openings on the west lot
line of the Land, such exterior wall openings will be closed, at Landlord's
expense, with construction meeting the fire resistance rating requirement for
exterior wall construction.

 

  (j) "Fee Mortgage" shall mean, collectively, any mortgage which does not
constitute a Superior Mortgage and which encumbers the Land and all renewals,
modifications, replacements, substitutions, supplements, extensions, spreaders,
and consolidations thereof.

 

  (k) "Fee Mortgagee" shall mean, collectively, all holders at the time of the
Fee Mortgage.

 

  (l) "Fixed Rent" shall have the meaning given in Section 3.01A.

 

  (m) "Fixtures" shall have the meaning given in Section 10.07.

 

  (n) "Force Majeure" shall mean any and all causes beyond Landlord's reasonable
control, including delays caused by Tenant, other tenants, governmental
restriction, regulation or control, labor dispute, strike, accident, mechanical
breakdown, shortages or inability to obtain labor, fuel, steam, water,
electricity or materials, acts of God, enemy action, civil commotion, fire or
other casualty.

 

  (o) "Guarantor", if any, shall mean any person(s) who guarantees any or all of
Tenant's obligations under this Lease.

 

37

 

 

  (p) "Improvements" shall mean improvements made by or on behalf of Tenant or
any person claiming through or under Tenant.

 

  (q) "improvements" shall mean improvements, alterations, additions,
substitutions, betterments and decorations.

 

  (r) "Insurance Requirements" shall mean all requirements of any insurance
policy coveting or applicable to all or any part of the Real Property or the
Premises or the use thereof, all requirements of the issuer of any such policy
and all orders, rules, regulations, recommendations and other requirements of
the New York Board of Fire Underwriters or the Insurance Service Office or any
other body exercising the same or similar functions and having jurisdiction or
cognizance of all or any part of the Real Property or the Premises.

 

  (s) "Interest Rate" shall mean a rate per annum equal to the lesser of (a) 2%
above the prime rate in effect from time to time (but in no event less than 15%
per annum) or (b) the maximum applicable legal rate, if any.

 

  (t) "Land" shall have the meaning given in Section 1.01.

 

  (u) "Landlord" shall have the meaning given in Section 43.02.

 

  (v) "Landlord's Work", if any, shall have the meaning given in Exhibit C.

 

  (w) "Legal Requirements" shall mean laws, statutes and ordinances (including
building codes and zoning regulations and ordinances) and the orders, rules,
regulations, directives and requirements of all federal, state, county, city and
borough departments, bureaus, boards, agencies, offices, commissions and other
subdivisions thereof, or of any official thereof, or of any other governmental,
public or quasi-public authority, whether now or hereafter in force, which may
be applicable to the Real Property or the Premises or any part thereof or the
sidewalks, curbs or areas adjacent thereto and the Declaration and all
requirements, obligations and conditions of all instruments of record on the
date of this Lease.

 

  (x) "Premises" shall have the meaning given in Section 1.01.

 

  (y) "prime rate" shall mean the annual rate of interest from time to time
publicly announced by JP Morgan Chase Bank, N.A., as its prime lending rate.

 

  (z) "Real Property" shall mean the Building and the Land and all easements,
air rights, development rights and other appurtenances thereto.

 

  (aa) "Rules and Regulations" shall have the meaning given in Section 30.01.

 

  (bb) "Superior Lease" shall have the meaning given in Section 23.01.

 

  (cc) "Superior Lessor" shall mean, collectively, all lessors at the time of
the Superior Lease.

 

  (dd) "Superior Mortgage" shall have the meaning given in Section 23.01.

 

  (ee) "Superior Mortgagee" shall mean, collectively, all holders at the time of
the Superior Mortgage.

 

  (ff) "Successor Landlord" shall have the meaning given in Section 23.04.

 

  (gg) "Tenant" shall have the meaning given in Section 43.03.

 

  (hh) "Tenant's Property" shall mean all fixtures, Improvements and other
property (i) installed at the sole expense of Tenant, (ii) with respect to which
Tenant has not been granted any credit or allowance by Landlord, (iii) which are
removable without material damage to the Premises and (iv) which are not
replacements of any property of landlord, whether any such replacement is made
at Tenant's expense or otherwise.

 

  (ii) "Tenant's Work", if any, shall have the meaning given in Exhibit C.

 

  (jj) "Term" shall have the meaning given in Section 2.01A.

 

  (kk) "Untenantable" shall mean the extent to which Tenant is actually unable
to use any or all of the Premises in the normal course of its business.

 

38

 

 

  (ll) For the purposes of this Lease and all agreements supplemental to this
Lease, the following additional definitions shall also apply (whether or not
capitalized or in lower case):

 

The terms "include", "including" and "such as" shall construed as if followed by
the phrase "without being limited to".

 

The term "obligations of this Lease", and words of like import, shall mean the
covenants to pay rent and additional rent under this Lease and all of the other
covenants and conditions contained in this Lease. Any provision in this Lease
that one party or the other or both shall do or not do or shall cause or permit
or not cause or permit a particular act, condition, or circumstance shall be
deemed to mean that such party so covenants or both parties so covenant, as the
case may be.

 

The term "Tenant's obligations hereunder", and words of like import, and the
term "Landlord's obligations hereunder", and words of like import, shall mean
the obligations of this Lease which are to be performed or observed by Tenant,
or by Landlord, as the case may be. Reference to "performance" of either party's
obligations under this Lease shall be construed as "performance and observance".

 

Reference to Tenant being or not being "in default hereunder", or words of like
import, shall mean that Tenant is in default after notice to Tenant and failure
to cure in the performance of one or more of Tenant's obligations hereunder, or
that Tenant is not in default after notice to Tenant and failure to cure in the
performance of any of Tenant's obligations hereunder, or that a condition of the
character described in Section 17.01 has occurred and continues or has not
occurred or does not continue, as the case may be.

 

The term "repair" shall be deemed to include restoration and replacement as may
be necessary to achieve and/or maintain good working order and condition.

 

Reference to "termination of this Lease" includes expiration or earlier
termination of the term of this Lease or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law. Upon a termination of this Lease,
the term and estate granted by this Lease shall end at noon of the date of
termination as if such date were the date of expiration of the term of this
Lease and neither party shall have any further obligation or liability to the
other after such termination (i) except as shall be expressly provided for in
this Lease, or (ii) except for such obligation as by its nature or under the
circumstances can only be, or by the provisions of this Lease, may be, performed
after such termination, and, in any event, unless expressly otherwise provided
in this Lease, any liability for a payment which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this Lease.

 

The term "in full force and effect" when herein used in reference to this Lease
as a condition to the existence or exercise of a right on the part of Tenant
shall be construed in each instance as including the further condition that at
the time in question no default on the part of Tenant exists, and no event has
occurred which has continued to exist for such period of time (after the notice,
if any, required by this Lease), as would' entitle Landlord to terminate this
Lease or to dispossess Tenant.

 

Section 40.02 A. If any of the provisions of this Lease, or the application
thereof to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
or provisions to persons or circumstances other than those as to whom or which
it is held invalid or unenforceable, shall not be affected thereby, and every
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

   B. If any term of this Lease is found invalid or unenforceable to any extent
by a final judgment or award which shall not be subject to change by appeal,
then either party may initiate an arbitration in accordance with the provisions
of Article 28. Said arbitrator shall devise a valid and enforceable substitute
term for this Lease which shall as nearly as possible carry out the intention of
the parties with respect to the term of this Lease found invalid or
unenforceable. Such substitute term as so devised shall thereupon be deemed a
part of this Lease.

 

Section 40.03 The various terms which are defined in other Articles of this
Lease or are defined in Exhibits annexed hereto shall have the meanings
specified in such other Articles and such Exhibits for all purposes of this
Lease and all agreements supplemental thereto, unless the context clearly
indicates the contrary.

 

Section 40.04 The Article headings in this Lease and the Table of Contents to
this Lease are inserted only as a matter of convenience or reference, and are
not to be given any effect in construing this Lease.

 

39

 

 

ARTICLE 41

 

Estoppel Certificate; Recording

 

Section 41.01 (a) At any time and from time to time upon not less than 10 days'
prior notice by Landlord or the Superior Lessor or the Superior Mortgagee to
Tenant, Tenant shall, without charge, execute, acknowledge and deliver (1) a
statement in writing in the form annexed hereto as Exhibit F addressed to such
party as Landlord, or the Superior Lessor or e Superior Mortgagee, as the case
may be, may designate (with such additions or changes as may be reasonably
requested) or in form satisfactory to Landlord, or the Superior Lessor or the
Superior Mortgagee, as the case may be, certifying all or any of the following:
(i) that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease is in full force and effect as modified and
stating the modifications), (ii) whether the Term has commenced and Fixed Rent
and Additional Rent have become payable hereunder and, if so, the dates to which
they have been paid, (iii) whether or not, to the best knowledge of the signer
of such certificate, Landlord is in default in performance of any of the terms
of this Lease and, if so, specifying each such default of which the signer may
have knowledge, (iv) whether Tenant has accepted possession of the Premises, (v)
whether Tenant has made any claim against Landlord under this Lease and, if so,
the nature thereof and the dollar amount, if any, of such claim, (vi) whether
there exist any offsets or defenses against enforcement of any of the terms of
this Lease upon the part of Tenant to be performed, and, if so, specifying the
same, (vii) either that Tenant does not know of any default in the performance
of any provision of this Lease or specifying any default of which Tenant may
have knowledge and stating what action Tenant is taking or proposes to take with
respect thereto, (viii) that, to the knowledge of Tenant, there are no
proceedings pending or threatened against Tenant or Guarantor before or by any
court or administrative agency which, if adversely decided, would materially and
adversely affect the financial condition or operations of Tenant or Guarantor
or, if any such proceedings are pending or threatened to the knowledge of
Tenant, specifying and describing the same and (ix) such further information
with respect to the Lease or the Premises as Landlord may reasonably request or
the Superior Mortgagee or Superior Lessor may require, and/or (2) "Tenant
Acceptance Letter" in the form annexed hereto as Exhibit G, it being intended
that any such statement delivered pursuant hereto may be relied upon by any
prospective purchaser of the Real Property or any part thereof or of the
interest of Landlord in any part thereof, by any mortgagee or prospective
mortgagee thereof, by any lessor or prospective lessor thereof, by any lessee or
prospective lessee thereof, or by any prospective assignee of any mortgage
thereof.

 

   (b) The failure of Tenant to execute, acknowledge and deliver to Landlord a
statement in accordance with the provisions of this Section within said 10 day
period shall constitute an acknowledgment by Tenant, which may be relied on by
any person who would be entitled to rely upon any such statement, that such
statement as submitted by Landlord is true and correct.

 

Section 41.02 Upon written request of Landlord, but not more frequently than
once in any twelve (12) month period, Tenant shall promptly furnish Landlord
with the most current then prepared and available financial statement, certified
by Tenant or an independent auditor to be true and correct, reflecting Tenant’s
then current financial condition.

Upon request of Landlord, Tenant will furnish to Landlord:

 

Section 41.03 Tenant agrees not to record this Lease (or a memorandum hereof) or
any other document related hereto.

 

ARTICLE 42

 

Intentionally Deleted

 

ARTICLE 43

 

Parties Bound

 

Section 43.01 The terms of this Lease shall bind and benefit the successors and
assigns of the parties with the same effect as if mentioned in each instance
where a party is named or referred to, except that no violation of the
provisions of Article 22 shall operate to vest any right in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 17.

 

40

 

 

Section 43.02 A. The term "Landlord" shall mean only the owner at that time in
question of the present landlord's interest in the Building and in the event of
a sale or transfer of the Building (by operation of law or otherwise), or in the
event of the making of a lease of all or substantially all of the Building, or
in the event of a sale or transfer (by operation of law or otherwise) of the
leasehold estate under any such lease, the grantor, transferor or lessor, as the
case may be, shall be and hereby is (to the extent of the interest or portion of
the Building or leasehold estate sold, transferred or leased) automatically and
entirely released and discharged, from and after the date of such sale, transfer
or leasing, of all liability in respect of the performance of any of the terms
of this Lease on the part of Landlord thereafter to be performed; provided that
the purchaser, transferee or lessee (collectively, "Transferee") shall be deemed
to have assumed and agreed to perform, subject to the limitations of this
Section and Section 23.04 (and without further agreement between the then
parties hereto, or among such parties and the Transferee) and only during and in
respect of the Transferee's period of ownership of the Landlord's interest under
this Lease, all of the terms of this Lease on the part of Landlord to be
performed during such period of ownership, which terms shall be deemed to "run
with the land" it being intended that Landlord's obligations hereunder shall, as
limited by this Article, be binding on Landlord, its successors and assigns,
only during and in respect of their respective successive periods of ownership.

 

   B. No recourse shall be had on any of Landlord's obligations hereunder or for
any claim based thereon or otherwise in respect thereof against any
incorporator, subscriber to the capital stock, shareholder, officer or director,
past, present or future, of any corporation or any partner or joint venturer
which shall be Landlord hereunder or included in the term "Landlord" or of any
successor of any such corporation, or against any principal, disclosed or
undisclosed, or any affiliate of any party which shall be Landlord or included
in the term "Landlord," whether directly or through Landlord or through any
receiver, assignee, trustee in bankruptcy or through any other person, firm or
corporation, whether by virtue of any constitution, statute or rule of law or by
enforcement of any assessment or penalty or otherwise, all such liability being
expressly waived and released by Tenant.

 

   C. Tenant shall look solely to Landlord's estate and interest in the Building
for the satisfaction of any right of Tenant for the collection of a judgment or
other judicial process or arbitration award requiring the payment of money by
Landlord and no other property or assets of Landlord, Landlord's agents,
incorporators, shareholders, officers, directors, partners, principals
(disclosed or undisclosed) or affiliates shall be subject to levy, lien,
execution, attachment, or other enforcement procedure for the satisfaction of
Tenant's rights and remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or under law, or Tenant's use and
occupancy of the premises or any other liability of Landlord to Tenant.

 

Section 43.03 The term "Tenant" shall mean the Tenant herein named or any
assignee or other successor in interest (immediate or remote) of the Tenant
herein named, which at the time in question is the owner of the Tenant's estate
and interest granted by this Lease; but the foregoing provisions of this
subsection shall not be construed to permit any assignment of this Lease or
subletting of the Premises or to relieve the Tenant herein named or any assignee
or other successor in interest (whether immediate or remote) of the Tenant
herein named from the full and prompt performance of Tenant's obligations
hereunder.

 

Section 43.04 Nothing contained in this Lease shall be deemed to confer upon any
tenant, or anyone claiming under or through any tenant, any right to insist
upon, or to enforce against Landlord or Tenant, the performance of Tenant's
obligations hereunder.

 

Section 43.05 The submission by Landlord to Tenant of this Lease in draft form
shall be deemed submission solely for Tenant's consideration and not for
acceptance and execution. Such submission shall have no binding force and
effect, shall not constitute an option for the leasing of the Premises, and
shall not confer any rights or impose any obligations upon either party. The
submission by Landlord of this Lease for execution by Tenant and the actual
execution and delivery thereof by Tenant to Landlord shall similarly have no
binding force and effect on Landlord unless and until Landlord shall have
executed this Lease and a counterpart thereof shall have been delivered to
Tenant.

 

ARTICLE 44

 

Miscellaneous

 

Section 44.01 This Lease contains the entire agreement between the parties and
all prior negotiations and agreements are merged into this Lease. This Lease may
not be changed, modified, abandoned or discharged, in whole or in part, nor any
of its provisions waived except by a written instrument which (a) expressly
refers to this Lease, (b) is executed by the party against whom enforcement of
the change, modification, abandonment, discharge or waiver is sought and (c) is
permissible under the Superior Mortgage and the Superior Lease.

 

41

 

 

Section 44.02 Tenant expressly acknowledges that neither Landlord nor Landlord's
agents has made or is making, and Tenant, in executing and delivering this
Lease, is not relying upon, any warranties, representations, promises or
statements, except to the extent that the same are expressly set forth in this
Lease, and no rights, easements or licenses are or shall be acquired by Tenant
by implication or otherwise unless expressly set forth in this Lease.

 

Section 44.03 Any apportionment or prorations of rent to be made under this
Lease shall be computed on the basis of a 360 day year, with 12 months of 30
days each.

 

Section 44.04 The laws of the State of New York applicable to contracts made and
to be performed wholly within the State of New York shall govern and control the
validity, interpretation, performance and enforcement of this Lease.

 

Section 44.05 If Tenant is a corporation, each person executing this Lease on
behalf of Tenant hereby covenants, represents and warrants that Tenant is a duly
incorporated or duly qualified (if foreign) corporation and is authorized to do
business in the State of New York (a copy of evidence thereof to be supplied to
Landlord upon request); and that each person executing this Lease on behalf of
Tenant is an officer of Tenant and that he is duly authorized to execute,
acknowledge and deliver this Lease to Landlord (a copy of a resolution to that
effect to be supplied to Landlord upon request).

 

Section 44.06 A. If Tenant is a partnership (or is comprised of 2 or more
persons. individually, or as joint venturers or as copartners of a partnership)
or if Tenant's interest in this Lease shall be assigned to a partnership (or to
2 or more persons, individually, or as joint venturers or as copartners of a
partnership) pursuant to Article 22 (any such partnership and such persons are
referred to in this Article as "Partnership Tenant"), the following provisions
of this Section shall apply to such Partnership Tenant: (a) the liability of
each of the parties comprising Partnership Tenant shall be joint and several,
and (b) each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any modifications, termination, discharge
or surrender of this Lease which may hereafter be made and by any notices,
demands requests or other communications which may hereafter be given, by
Partnership Tenant or by any of the parties comprising Partnership Tenant, and
(c) any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all
parties, and (d) if Partnership Tenant shall admit new partners, all such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant's part to be observed and performed, and (e) Partnership Tenant shall
give prompt notice to Landlord of the admission of any such new partners, and
upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new Partner shall assume performance of all of the terms, covenants and
conditions of this Lease on Tenant's part to be observed and performed (but
neither Landlord's failure to request any such agreement nor the failure of any
such new partner to execute or deliver any such agreement nor the failure of any
such new partner to execute or deliver any such agreement to Landlord shall
vitiate the provisions of Subdivision (d) of this Section 44.06 A).

 

Section 44.07 All Exhibits to this Lease and any and all Rider provisions
attached to this Lease are hereby incorporated into this Lease. If any provision
contained in any Rider hereto is inconsistent or in conflict with any printed
provision of this Lease, the provision contained in such Rider shall supersede
said printed provision and shall control.

 

Article 45

 

Anti-Terrorism Requirements

 

Section 45.01 Tenant represents and warrants that (i) neither Tenant nor any
person, group or entity who owns any direct or indirect beneficial interest in
Tenant or any of them, is listed on the list maintained by the United States
Department of the Treasury, Office of Foreign Assets Control (commonly known as
the OFAC List) or otherwise qualifies as a terrorist, Specially Designated
National and Blocked Person or a person with whom business by a United States
citizen or resident is prohibited (each a “Prohibited Person”); (ii) neither
Tenant nor any person, group or entity who owns any direct or indirect
beneficial interest in Tenant or any of them is in violation of any anti-money
laundering or anti-terrorism statute, including, without limitation, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly known as
the USA PATRIOT Act), and the related regulations issued thereunder, including
temporary regulations, and Executive Orders (including, without limitation,
Executive Order 13224) issued in connection therewith, all as amended from time
to time; and (iii) neither Tenant nor any person, group or entity who owns any
direct or indirect interest in Tenant is acting on behalf of a Prohibited
Person. Tenant shall indemnify and hold Landlord harmless from and against all
claims, damages, losses, risks, liabilities and costs (including fines,
penalties and legal costs) arising from any misrepresentation in this paragraph
or Landlord’s reliance thereon. Tenant’s obligations under this paragraph shall
survive the expiration or sooner termination of the term of this lease.

 

42

 

 Z:\TQData\VINEYARD\Live Jobs\2012\11 Nov\07 Nov\Shift III\v326455
Vringo\Draft\03-Production [tsig.jpg]





43

